Exhibit 10.1












ARIZONA PUBLIC SERVICE COMPANY
DOCKET NOS. E-01345A-16-0036 and E-01345A-16-0123










SETTLEMENT AGREEMENT












MARCH 27 2017




--------------------------------------------------------------------------------





TABLE OF CONTENTS
I.
RECITALS    5

II.
RATE CASE STABILITY PROVISION    8

III.
RATE INCREASE    8

IV.
BILL IMPACT    8

V.
COST OF CAPITAL    9

VI.
DEPRECIATION/AMORTIZATION AND DECOMMISSIONING    9

VII.
FUEL AND POWER SUPPLY ADJUSTMENT PROVISIONS    10

VIII.
TRANSFER OF ITEMS FROM ADJUSTMENT
MECHANISMS TO BASE RATES    11

IX.
RATE TREATMENT RELATED TO THE INSTALLATION OF SELECTIVEATALYTIC REDUCTION
EQUIPMENT AT FOUR CORNERS UNITS 4 AND 5    12

X.
COST DEFERRAL RELATED TO THE OCOTILLO
MODERNIZATION PROJECT    13

XI.
COST DEFFERAL RELATED TO CHANGES IN ARIZONA
PROPERTY TAX RATE    13

XII.
COST OF SERVICE STUDY    14

XIII.
NAVAJO GENERATING STATION    14

XIV.
ANNUAL WORKFORCE PLANNING REPORT    14

XV.
SELF-BUILD MORATORIUM    15

XVI.
TAX EXPENSE ADJUSTOR MECHANISM    16

XVII.
RESIDENTIAL RATE DESIGN    17

XVIII.
RESIDENTIAL RATE DESIGN FOR DISTRIBUTED
GENERATION CUSTOMERS    19

XIX.
RESIDENTIAL RATE AVAILABILITY    20






--------------------------------------------------------------------------------




XX.
COMMERCIAL AND INDUSTRIAL RATE DESIGN    21

XXI.
E-32L RATE DESIGN    21

XXII.
SCHOOLS DISCOUNT RATE RIDER    21

XXIII.
AG-X    21

XXIV.
MILITARY CUSTOMERS    23

XXV.
REVENUE SPREAD    23

XXVI.
EFFECTIVE DATE OF RATE PLANS AND
TRANSITION PLAN    24

XXVII.
FIVE MILLION DSMAC ALLOCATION    24

XXVIII.
AZ SUN II    24

XXIX.
LIMITED INCOME PROGRAMS    26

XXX.
AMI OPT-OUT/SCHEDULE 1    27

XXXI.
SCHEDULE 3    27

XXXII.
LOST FIXED COST RECOVERY MECHANISM    27

XXXIII.
ENVIRONMENTAL IMPROVEMENT SURCHARGE    28

XXXIV.
TRANSMISSION COST ADJUSTMENT MECHANISM    28

XXXV.
CHALLENGES TO DECISION NOS. 75859 AND 75932    28

XXXVI.
POWER SUPPLY ADJUSTOR AUDIT    29

XXXVII.
COMPLIANCE MATTERS    29

XXXVIII.
FORCE MAJEURE PROVISION    29

XXXIX.
COMMISSION EVALUATION OF PROPOSED SETTLEMENT    29

XL.
MISCELLANEOUS PROVISIONS    30








--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT
ARIZONA PUBLIC SERVICE COMPANY’S REQUEST FOR A RATE INCREASE (DOCKET NO.
E-01345-A-0036) AND
THE FUEL AND PURCHASED POWER PROCUREMENT AUDIT OF APS
(DOCKET NO. E-01345A-16-0123)


The purpose of this Settlement Agreement (“Agreement”) is to settle disputed
issues related to Arizona Public Service Company’s (“APS” or “Company”)
application to increase its rates (Docket No. E-01345A-16-0036) and the fuel and
purchased power procurement audit of APS (Docket No. E-1345A-16-0123). This
Agreement is entered into by the following entities:


Arizona Corporation Commission - Utilities Division Staff
Arizona Public Service Company
Residential Utility Consumer Office
Arizona Utility Ratepayer Alliance
Federal Executive Agencies
Arizona Solar Deployment Alliance
Arizona Solar Energy Industries Association
Vote Solar
Solar Energy Industries Association
Arizona School Boards Association and the Arizona Association of School Business
Officials
Arizonans for Electric Choice and Competition
Western Resource Advocates
Wal-Mart Stores, Inc. and Sam’s West, Inc.
Local Unions 387 and 769 of the International Brotherhood of Electrical Workers,
AFL-CIO
Freeport Minerals Corporation
Arizona Community Action Association
The Kroger Co.
Arizona Investment Council
Property Owners & Residents Association, Sun City West





--------------------------------------------------------------------------------




Sun City Home Owners Association
REP America d/b/a ConservAmerica
Constellation New Energy, LLC
Direct Energy Business, LLC
Calpine Energy Solutions, LLC
Arizona Competitive Power Alliance
Energy Freedom Coalition of America
City of Coolidge
Granite Creek Farms, LLC
Granite Creek Power & Gas, LLC



These entities shall be referred to collectively as Signing Parties; a single
entity shall be referred to individually as a Signing Party.


I.
RECITALS

1.1
APS filed the rate application underlying ACC Docket No. E-01345A-16-0036 on
June 1, 2016. On August 6, 2016, the administrative law judge granted a motion
to consolidate the Fuel and Purchased Power Procurement Audits, ACC Docket No.
E-01345A-16-0123, with APS’s rate case. Collectively, these dockets may be
referred to herein as the Docket.



1.2
Subsequently, the Commission approved applications to intervene filed by Richard
Gayer; Patricia Ferre; Warren Woodward; Arizona Solar Deployment Alliance
(“ASDA”); IO Data Centers, LLC (“IO”); Freeport Minerals Corporation (Freeport)
and Arizonans for Electric Choice and Competition (collectively, “AECC”); Sun
City Home Owners Association (“Sun City HOA”); Western Resource Advocates
(“WRA”); Arizona Investment Council (“AIC”); Arizona Utility Ratepayer Alliance
(“AURA”), Property Owners and Residents Association, Sun City West (“PORA”);
Arizona Solar Energy Industries Association (“AriSEIA”); Arizona School Boards
Association (“ASBA”) and Arizona Association of School Business Officials
(“AASBO”) (collectively, “ASBA/AASBO”); Cynthia Zwick, Arizona Community Action
Association (“ACAA”); Southwest Energy Efficiency Project (“SWEEP”); the
Residential Utility Consumer Office (“RUCO”); Vote Solar; Electrical District
Number Eight and McMullen Valley Water Conservation & Drainage District
(collectively, “ED8/McMullen”); The Kroger Co. (“Kroger”); Tucson






--------------------------------------------------------------------------------

Exhibit 10.1


Electric Power Company (“TEP”); Pima County; Solar Energy Industries Association
(“SEIA”); the Energy Freedom Coalition of America (“EFCA”); Wal-Mart Stores,
Inc. and Sam’s West, Inc. (collectively, “Wal-Mart”); Local Unions 387 and 769
of the International Brotherhood of Electrical Workers, AFL-CIO (collectively,
“the IBEW Locals”); Noble Americas Energy Solutions LLC (“Noble Solutions”); the
Arizona Competitive Power Alliance (“the Alliance”); Electrical District Number
Six, Pinal County, Arizona (“ED 6”); Electrical District Number Seven of the
County of Maricopa, State of Arizona (“ED “7); Aguila Irrigation District
(“AID”); Tonopah Irrigation District (“TID”); Harquahala Valley Power District
(“HVPD”); and Maricopa County Municipal Water Conservation District Number One
(“MWD”) (collectively, Districts); SunRun; the Federal Executive Agencies
(“FEA”); Constellation New Energy, Inc. (“CNE”); Direct Energy, Inc. (“Direct
Energy”); AARP; the City of Coolidge (“Coolidge”); REP America d/b/a
ConservAmerica (“ConservAmerica”); and Granite Creek Power & Gas and Granite
Creek Farms LLC (collectively, “Granite Creek”). SunRun subsequently withdrew
its intervention.


1.3
APS filed a notice of revenue requirement settlement discussions on December 29,
2016. Revenue requirement settlement discussions began on January 12, 2017; rate
design settlement discussions began on February 6, 2017. The settlement
discussions were open, transparent, and inclusive of all parties to this Docket
who desired to participate. All parties to this Docket were notified of the
settlement discussion process, were encouraged to participate in the
negotiations, and were provided with an equal opportunity to participate.



1.4
The terms of this Agreement are just, reasonable, fair, and in the public
interest in that they, among other things, establish just and reasonable rates
for APS customers; promote the reliability of the electric system, as well as
the convenience, comfort and safety, and the preservation of health, of the
employees and customers of APS consistent with the Commission’s obligations
under Arizona law; resolve the issues arising from this Docket; and avoid
unnecessary litigation expense and delay.



1.5
The Signing Parties believe that this Agreement balances APS’s rate increase
with benefits for customers. The Signing Parties agree that some of the
significant provisions of the Agreement include:








--------------------------------------------------------------------------------

Exhibit 10.1


a.
A $87.25 million non-fuel, non-depreciation revenue requirement increase, or a
reduction of $58.96 million from APS’s original application.



b.
An average 4.54% bill impact for residential customers compared to an average
7.96% bill impact for residential customers in APS’s original application.



c.
A refund to customers through the Demand Side Management Adjustor Clause
(“DSMAC”), of $15 million in collected, but unspent DSMAC funds to mitigate the
first year bill impacts.

d.
A rate case stay out, in which APS agrees not to file a new general rate case
filing prior to June 1, 2019;

e.
A program to expand access to utility owned rooftop solar for low and moderate
income Arizonans, Title I Schools, and rural governments;

f.
Continuation of a buy-through rate for Industrial and large General Service
customers;

g.    Continuation of crisis bill assistance for low income customers;
h.    More off-peak hours and holidays for time-differentiated rates;
i.
A moratorium on new self-build generation until January 1, 2022 and through
December 31, 2027 for construction of combined-cycle generating units;

j.
An experimental pilot technology rate initially available for up to 10,000
customers;

k.
New updated rate designs with rate options for all customers.

l.
An educational plan and concerted outreach effort by APS on its various rate
plans with transitional rates in place until May 1, 2018 to allow for customer
education;

m.    Additional discounts for Schools and Military Customers;
n.
Resolution of Solar Distributed Generation (“DG”) issues for the term of the
Settlement Agreement;






--------------------------------------------------------------------------------

Exhibit 10.1


o.
Agreement by Signing Parties to withdraw any appeals of the Commission’s Value
of Solar Decisions (Docket Nos. 75859 and 75932).

p.
Agreement by Signing Parties to refrain from pursuing actions in any forum that
are inconsistent with the provisions of the Settlement Agreement.

1.6
The Signing Parties request that the Commission find that the rates, terms and
conditions of this Agreement are just, fair and reasonable and in the public
interest in accordance with Article 15, Sections 3 and 14 of the Arizona
Constitution and Arizona Revised Statutes Section 40-250 along with any and all
other necessary findings, and to approve the Agreement and order that it and the
rates contained herein become effective on July 1, 2017.






--------------------------------------------------------------------------------

Exhibit 10.1


TERMS AND CONDITIONS

II.
RATE CASE STABILITY PROVISION

2.1.
APS will not file its next general rate case before June 1, 2019. The test year
end date for the base rate increase filing contemplated in this section shall be
no earlier than December 31, 2018.


II.
RATE INCREASE

3.1.
APS shall receive a $87.25 million non-fuel, non-depreciation revenue
requirement increase. When the reduction for base fuel of $53.63 million and the
increase for depreciation of $61.00 million is taken into account, the result is
a net base rate increase of $94.624 million, exclusive of the adjustor transfer
described below in Paragraph 3.2.

3.2
APS also requested to transfer amounts collected in adjustor mechanisms to base
rates, which is revenue neutral since the adjustor balances will be reduced with
the transfer to base rates. After including the transferred adjustor mechanism
amount of $267.95 million, the Company’s total base rate revenue requirement is
$362.58 million (“revenue requirement”). This amount is comprised of: (1) a
non-fuel base rate increase of $148.250 million, which includes a return on and
of plant that is in service as of December 31, 2016 (“Post-Test Year Plant”),
twelve (12) months beyond the test year ending December 31, 2015 (the “2015 Test
Year”); (2) a base fuel rate decrease of $53.63 million; and (3) the transfer
from adjustor mechanisms of $267.95 million to base rates described in Paragraph
VIII herein. When these amounts are netted together, this amounts to a net base
rate increase of $94.624 million.

3.3
The Company’s jurisdictional fair value rate base used to establish the rates
agreed to herein is $9,990,561,000. APS’s total adjusted Test Year revenue is
$2,888,903,000.

3.4
In future rate cases, APS will agree to impute net revenue growth for any
revenue producing plant included in post-test year plant.


III.
BILL IMPACT

4.1
When new rates become effective, customers will have on average a 3.28% bill
impact.

a.
Residential customers will have on average a 4.54% bill impact.

b.
General Service customers will have on average a 1.93% bill impact.



4.2
To mitigate the first year bill impacts, APS will refund to customers through
the DSMAC $15 million in collected, but unspent DSMAC funds.

V.
COST OF CAPITAL

5.1
An original cost of capital structure comprised of 44.2% debt and 55.8% common
equity shall be adopted for ratemaking purposes for this Docket.

5.2
A return on common equity of 10.0% and an embedded cost of debt of 5.13% shall
be adopted for ratemaking purposes for this Docket.

5.3
The Signing Parties agree to a fair value rate of return of 5.59% for this
Docket, which includes a 0.8% return on the fair value increment.

5.4
The provisions set forth herein regarding the quantification of fair value rate
base, fair value rate of return, and the revenue requirement are made for
purposes of settlement only and should not be construed as admissions against
interest or waivers of litigation positions related to other or future cases.


VI.
DEPRECIATION/AMORTIZATION AND DECOMMISSIONING

6.1
APS will lower its proposed annual depreciation expense pro forma on APS’s as
filed SFR C-2 by $20 million per year, resulting in a $61 million increase in
depreciation expense (inclusive of the Cholla 2 Regulatory Asset Amortization),
by adjusting its proposed lives/net salvage rates for its distribution accounts
and by accelerating the amortization of the present excess depreciation reserves
for Palo Verde.



6.2
The annual depreciation expense for the Palo Verde Nuclear Generating Station
will be decreased by $21 million.



6.3
The decrease in Palo Verde depreciation not needed to fund the reduction in
revenue requirements described in Section 6.1 above (“Excess Amount”) will be
offset by a more rapid amortization of the Cholla 2 regulatory asset such that
there will be no additional impact on APS’s revenue requirement in this case.



6.4
Should the Cholla 2 regulatory asset become fully amortized prior to APS’s next
general rate case, the Excess Amount will be used to accelerate the recovery of
APS’s remaining investment in the Navajo Generating Station.



6.5
For purposes of settling this rate case, APS’s depreciation rates will be deemed
to use the straight-line method, vintage group procedure, and remaining life
technique.



6.6
In APS’s next rate case, APS will file a depreciation rate study that includes
alternative calculations for cost of removal and dismantlement (negative net
salvage) using the “FAS 143” discounted net present value method, computed using
a discount rate to be agreed upon.



6.7
A copy of APS’s agreed upon depreciation rates is attached as Appendix A.



6.8
APS’s annual nuclear decommissioning expense proposal will be adopted. A copy of
the decommissioning contribution schedule is attached as Appendix B.



6.9
Subject to the discussion herein of Cholla 2, the Company shall use its proposed
amortization rates for regulatory assets and liabilities as well as for other
intangibles.


VII.
FUEL AND POWER SUPPLY ADJUSTMENT PROVISIONS

7.1
The base fuel rate shall be lowered from $0.032071 per kWh as set in the
Decision No. 73183 to $0.030168 per kWh. This change shall take effect on the
effective date of the new rates contained in this Agreement, in accordance with
the Plan of Administration for the Power Supply Adjustor (“PSA”) to be approved
in this case.



7.2
APS shall be permitted to include chemical costs for lime, ammonia and sulfur
that are incurred in the generation process in the PSA.



7.3
APS shall be permitted to include third-party storage expenses in the PSA
provided that APS files for approval to include any third-party storage contract
with the Commission 90 days before it becomes effective.



7.4
The September 30 Preliminary Annual PSA Rate filing and the December 31 Final
Annual PSA Rate calculation filing will be consolidated into one annual reset
filing that will occur annually on or before November 30. Unless the Commission
otherwise acts on the APS calculation by February 1, the PSA rate proposed by
APS will go into effect with the first billing cycle in February.



7.5
The PSA Plan of Administration shall be amended as necessary to reflect the
terms of this Agreement and shall be approved concurrent with the approval of
this Agreement. The revised PSA Plan of Administration is attached as Appendix
C.


VIII.
TRANSFER OF ITEMS FROM ADJUSTMENT MECHANISMS TO BASE RATES

8.1
The Signing Parties agree that certain revenue requirements collected through
the Renewable Energy Adjustor Clause (“REAC”), DSMAC Lost Fixed Cost Recovery
(“LFCR”), Transmission Cost Adjustor (“TCA”), Environmental Impact Surcharge
(“EIS”), Four Corners Rate Rider (“FCRR”), and the System Benefits Charge
(“SBC”) adjustment mechanisms shall be transferred to base rates and those
adjustor rates will be zeroed out or reduced, as proposed by APS herein.



8.2
Adjustor transfers agreed to herein shall include the portion of transmission
revenue requirements that was collected in the test year for the TCA, the
portion of the lost fixed costs that was collected in the test year for the
LFCR; the portion of environmental compliance revenue requirements that was
collected in the test year for the EIS; an increase in the portion of energy
efficiency expense to be collected in base rates from the DSMAC; the revenue
requirement of Arizona Sun related renewable generation, the Schools and
Governments Program and the Community Power Project will be transferred from the
REAC into base rates; the portion of APS’s acquisition of Southern California
Edison’s share of Four Corners currently collected in the Four Corners Rate
Rider; and the portion of the System Benefits reduction that went into effect
January 1, 2016 to reflect Palo Verde Unit 2 having been fully funded in the
nuclear decommissioning trust. The specific amounts in each adjustor to be
transferred to base rates pursuant to this Section are identified in Appendix D.
The amounts transferred will be calculated using Staff’s revenue conversion
factor.



8.3
On the effective date of the new rates contained in this Agreement, the REAC,
DSMAC, LFCR, TCA, EIS, FCRR and SBC rates shall be reduced to reflect the
removal of the amounts identified in Appendix D.


IX.
RATE TREATMENT RELATED TO THE INSTALLATION OF SELECTIVE CATALYTIC REDUCTIONS AT
FOUR CORNERS UNITS 4 AND 5

9.1
The parties agree that this Docket shall remain open for the sole purpose of
allowing APS to file a request that its rates be adjusted no later than January
1, 2019 to reflect the proposed addition of Selective Catalytic Reduction
(“SCR”) equipment at Four Corners, as requested in APS’s application in this
Docket.



9.2
APS shall be authorized by the Commission to defer for possible later recovery
through rates, all non-fuel costs (as defined herein to include all O&M,
property taxes, depreciation, and a return at APS’s embedded cost of debt in
this proceeding) of owning, operating and maintaining the Selective Catalytic
Reduction environmental controls at the Four Corners Power Plant from the date
such controls go into service until the inclusion of such costs into rates.
Nothing in this paragraph shall be construed in any way to limit this
Commission’s authority to review the entirety of the project and to make any
disallowances thereof due to imprudence, errors or inappropriate application of
the requirements of this Decision. The interest component of the SCR deferral
will be set at APS’s embedded cost of debt established in this Agreement.



9.3
Any filing seeking a rate adjustment pursuant to Section 9.1 shall include the
following schedules: (1) the most current APS balance sheet at the time of
filing; (2) the most current APS income statement at the time of filing; (3) an
earnings schedule that demonstrates that the operating income resulting from the
rate adjustment does not result in a return on rate base in excess of that
authorized by this Agreement in the period after the rate adjustment becomes
effective; (4) a revenue requirement calculation, including the amortization of
any deferred costs; (5) an adjusted rate base schedule; and (6) a typical bill
analysis under present and filed rates. The Signing Parties agree to use good
faith efforts to process this rate adjustment request such that any resulting
rate adjustment becomes effective no later than January 1, 2019, pursuant to
Section 9.1.



9.4
The Signing Parties shall not present any issues in the rate adjustment
proceeding other than those specifically described in this Section.



9.5
Section 9 is agreed to without prejudice to any position taken by a Signing
Party in any other pending proceeding, including ASBA/AASBO v. ACC, 1
CA-CC-15-0001.

X.
COST DEFERRAL RELATED TO THE OCOTILLO MODERNIZATION PROJECT

10.1
APS will be authorized to defer for possible later recovery through rates, all
non-fuel costs (as defined herein to include all O&M, property taxes,
depreciation, and a return at APS’s embedded cost of debt in this proceeding) of
owning, operating, and maintaining the Ocotillo Modernization Project (“OMP”)
and retiring the existing steam generation at Ocotillo. Nothing in this
paragraph shall be construed in any way to limit the Commission’s authority to
review the entirety of the project and to make any disallowances thereof due to
imprudence, errors or inappropriate application of the requirements of this
Decision. The interest component of the Ocotillo deferral will be set at APS’s
embedded cost of debt established in this Agreement.



10.2
The entire OMP will be in service before the rate effective date of APS’s next
general rate case, and the entire OMP investment will be addressed and resolved
in that proceeding.



10.3
This agreement does not address the prudence of the OMP, and a deferral of the
OMP costs does not guarantee recovery of those costs. Consideration of OMP in
APS’s next general rate case does not create any precedent, guarantee, or
certainty regarding the consideration or treatment of post-test year plant.

XI.
COST DEFERRAL RELATED TO CHANGES IN ARIZONA PROPERTY TAX RATE

11.1
APS shall be allowed to defer for future recovery (or credit to customers) the
Arizona property tax expense above or below the test year caused by changes to
the applicable Arizona composite property tax rate.



11.2
The property tax deferral will not accrue interest during the deferral period,
unless it is negative, in which case, it will accrue interest in favor of APS’s
customers at APS’s short term debt rate.



11.3
Beginning with the effective date of the Commission decision resulting from
APS’s next general rate case, any final property tax rate deferral that has a
positive balance will be recovered from customers over 10 years, with a return
at APS’s short term debt rate, also with a return on any unrefunded negative
balance at the same short term debt rate.



11.4
The Signing Parties reserve the right to review APS’s property tax deferrals in
APS’s next general rate case for reasonableness and prudence.



11.5
Prior to the next APS general rate case, APS will meet and confer with Staff,
RUCO and other stakeholders regarding the appropriate ratemaking treatment for
the two year lag on payment of property taxes for post-test year plant.

XII.
COST OF SERVICE STUDY

12.1
APS agrees in its next rate case to make available to parties its cost of
service study in an Excel spreadsheet with inputs linked to outputs so that
parties can change the inputs as necessary to reflect their position in the
case. APS will meet and confer with stakeholders prior to filing to discuss the
cost of service format.



12.2
In its next general rate case, APS agrees to perform the Average and Excess
methodology to allocate production demand costs to residential and general
service classes and then reallocate production demand within the residential
sub-classes based on 4CP. This does not preclude APS or other stakeholders from
proposing alternative allocation methods.

XIII.
NAVAJO GENERATING STATION

13.1
APS will address any potential impacts of the closure of the Navajo Generating
Station prior to the filing of APS’s next rate case in Docket No.
E-00000C-17-0039. To the extent it deems appropriate, APS may request that a
separate Docket specific to APS be opened to address any issues pertaining to
APS’s interest in the Navajo Generating Station.

II.
ANNUAL WORKFORCE PLANNING REPORT

14.1
APS shall file a workforce planning report with the Commission containing the
following information:  (i) the identification of each of the specific
challenges or issues APS faces regarding workforce planning; (ii) the specific
action(s) APS is taking to address each challenge or issue; and (iii) an update
of the progress APS has made toward resolving each challenge or issue.  The
workforce planning report shall be filed on an annual basis, in this Docket, on
or before May 31st, until the conclusion of the next APS general rate case, and
shall be limited to the following job classifications: Electrician-Journeyman,
Lineman-Journeyman, Technician-E&I, and Operator-Power Plant (a/k/a Auxiliary
Operators and Control Operators).  At a minimum, the workforce planning report
shall set forth:  (i) the number of employees then currently holding these
positions; (ii) the present mean and median ages of APS’s workforce with respect
to these job classifications; (iii) the share of retirement-eligible employees,
both as a percentage and in absolute terms, in each of these job
classifications; and (iv) the anticipated hiring level and attrition level for
each of these job classifications.

14.2
The obligation contained in this Section XIV for APS to file a workforce
planning report supersedes any prior workforce planning reporting requirement
including the requirement in Decision No. 73183.

III.
SELF-BUILD MORATORIUM

15.1
APS will not pursue any new self-build generation option having an in-service
date prior to January 1, 2022 unless expressly authorized by the Commission.
Such restriction shall extend to December 31, 2027 with regard to the
construction of combined-cycle generating units.



15.2
This self-build moratorium does not include any of the following: (1) the OMP;
(2) the acquisition of a generating unit or an interest in a generating unit
from a non-affiliated merchant or utility generator; (3) the acquisition of
generation needed for system reliability when under the circumstances the
seeking of prior Commission approval is impossible or impractical; (4)
distributed generation or storage of less than 50 MW per location; (5)
microgrids irrespective of size; (6) renewable generation; or (7) uprates or
repowering of existing APS-owned generation.



15.3
As part of any APS request for Commission authorization to self-build
generation, APS will address:



a.
The Company's specific unmet needs for additional long-term resources.



b.
The Company's efforts to secure adequate and reasonably-priced long-term
resources from the competitive wholesale market to meet these needs.



c.
The reasons why APS believes those efforts have been unsuccessful, either in
whole or in part.



d.
The extent to which the request to self-build generation is consistent with any
applicable Company resource plans and competitive resource acquisition rules.



e.
The anticipated cost of the proposed self-build option in comparison with
suitable alternatives available from the competitive market for the relevant
analysis period.



15.4
Nothing in this section shall be construed as relieving APS of its obligation to
prudently acquire generating resources, including, but not limited to, seeking
the above authorization to self-build a generating resource or resources.



15.5
The issuance of any RFP or the conduct of any other competitive solicitation in
the future shall not, in and of itself, preclude APS from negotiating bilateral
agreements with non-affiliated parties.

IV.
TAX EXPENSE ADJUSTOR MECHANISM

16.1
In the event that significant Federal income tax reform legislation is enacted
and becomes effective prior to the conclusion of APS’s next general rate case,
and such legislation materially impacts the Company’s annual revenue
requirements, APS will create a rate adjustment mechanism to enable the
pass-through of income tax effects to customers.



16.2
This adjustor mechanism has the following elements:



a.
The change in revenue requirements due to Federal tax reform will be measured as
the change in:



i.
The Federal Income Tax Rate (currently 35%) applied to the Company’s Adjusted
2015 Test Year;



ii.
The annual amortization of any resulting excess deferred income tax regulatory
account compared to the Company’s Adjusted 2015 Test Year, and;



iii.
Permanent income tax adjustments (such as interest expense and/or property tax
expense deductibility) compared to those taken in the Company’s Adjusted 2015
Test Year.



b.
The Company will change retail rates through the Tax Expense Adjustor Mechanism
(TEAM).



i.
The rate will be computed on a prospective basis each year based on the
jurisdictional retail income tax change as compared to the income tax expense
used to set rates in this proceeding combined with the Company’s projection of
jurisdictional retail sales for the coming year. The rate will be filed on
December 1st and will become effective with the first billing cycle in March of
each year.



ii.
The adjustment will be assessed to each customer as an equal per kWh charge.



iii.
The adjustor mechanism will include a balancing account such that any under- or
over-collected balance will be recovered or refunded in the following year.



iv.
Each year’s under- or over-collected balance will accrue interest at the
Company’s applicable cost of short-term debt.



16.3
The TEAM will terminate with the effective date of APS’s next general rate case.



16.4
The Plan of Administration for the TEAM is attached as Appendix E.

V.
RESIDENTIAL RATE DESIGN

17.1
R-XS: Rate Schedule “R-XS” is available to customers without distributed
generation using 600 or less kWh per month on average. The Basic Service Charge
for R-XS is $10 for the average billing month, calculated at a daily rate of
$0.329.



17.2
R-Basic: Rate Schedule “R-Basic” is available to customers without distributed
generation using more than 600 kWh but less than 1,000 kWh per month on average.
The Basic Service Charge for R-Basic is $15.00 for the average billing month,
calculated at a daily rate of $0.493.



17.3
R-Basic Large: Rate Schedule “R-Basic Large” is available to customers without
distributed generation using 1,000 kWh per month or more on average. The Basic
Service Charge for R-Basic Large is $20.00 for the average billing month,
calculated at a daily rate of $0.658.



17.4
TOU-E: Rate Schedule “TOU-E” is available to all customers. The Basic Service
Charge for “TOU-E” is $13 for the average billing month, calculated at a daily
rate of $0.427. Winter Super Off-peak hours are from 10:00am - 3:00pm. Customers
currently on a Time Advantage rate plan will transition to this rate unless they
select to voluntarily move to another rate for which they are eligible. For DG
customers, the average off-set rate shall be inclusive of the Grid Access Charge
described in Section 18.1.



17.5
R-2: Rate Schedule “R-2” is a three-part rate available to all customers. The
Basic Service Charge for R-2 is $13 for the average billing month; calculated at
a daily rate of $0.427.



17.6
R-3: Rate Schedule R-3 is a three-part rate available to all customers. The
Basic Service Charge for R-3 is $13 for the average billing month; calculated at
a daily rate of $0.427. Customers currently on the Combined Advantage rate plan
will transition to this rate unless they select to voluntarily move to another
rate for which they are eligible.



17.7
R-Tech: An Optional R-Tech Pilot Rate Program shall be created that will
initially serve up to 10,000 customers. It is a three-part rate that is
available to residential customers when the following criteria are met: (1) two
or more qualifying primary on-site technologies were purchased within 90 days of
the customer enrolling in the rate; or (2) one qualifying primary on-site
technology was purchased within 90 days of the customer enrolling in the rate
and two or more qualifying secondary on-site technologies. Qualifying
technologies are set forth in Rate Schedule R-Tech attached hereto as Appendix
F. The Basic Service Charge for R-Tech is $15 for the average billing month,
calculated at a daily rate of $0.493.



a.
Once 6,000 customers have signed up to take service under this program, and if
such threshold has been reached prior to the Company's next general rate case
filing, the Company shall provide notice and promptly convene a meeting of the
interested parties to this Docket to discuss the future of the Pilot Program. If
each of the parties to that discussion agree on a new customer participation
level for the R-Tech Pilot Program that shall apply until the Commission
determines the disposition of the R-Tech Pilot Program during the Company’s next
general rate case the Company shall file a notice in this Docket to that effect
and the program shall continue to be offered up to the new agreed upon customer
participation level.

 
b.
However, if all parties cannot agree to a new customer participation level, then
APS shall file a report on the R-Tech Pilot Program and request that the
Commission determine whether to continue, expand, or terminate the program in
the Docket within 90 days of the date that 7,000 customers have begun taking
service under this program. The Commission will then promptly review the program
and determine if it should continue, terminate, or be adjusted.



c.
The Signatories have agreed to a rate design for the R-Tech Pilot Rate Program
as set forth in Appendix F.



17.8
The on-peak period will be 3:00 pm – 8:00 pm weekdays for TOU-E, R-2, R-3, and
R-Tech, excluding holidays specified in Appendix F.



17.9
Attached as Appendix G is the Residential and Commercial rate summary.

VI.
RESIDENTIAL RATE DESIGN FOR DISTRIBUTED GENERATION CUSTOMERS

18.1
DG customers are eligible for four different rate schedules including all
proposed TOU and Demand rates. DG customers that select TOU-E will be subject to
a Grid Access Charge as reflected in Appendix F.



18.2
The self-consumption offset rate for TOU-E will be $0.105/kWh, which is
inclusive of the Grid Access Charge, but exclusive of taxes and adjustors. This
is an approximately $0.120/kWh offset rate after these adjustments. The offset
rate is based on the load profile and production profile of APS customers with
DG during the test year. Individual customer offset will vary based on
individual usage patterns and DG system size, orientation, and production.



18.3
The Resource Comparison Proxy Rate (“RCP”) for exported energy established in
Decision No. 75859, as amended by Decision No. 75932, will be $0.129/kWh in year
one, which is inclusive of undifferentiated transmission, distribution, and loss
components. This export rate was calculated using a 2015 base year with an
adjustment to achieve the final export rate. Attached as Appendix H is the RCP
Rate Rider, POA and EPR-6 Legacy Rate Rider.



18.4
This first year export rate is the product of settlement negotiations and does
not create any precedent, imply any change to the structure of or detail in the
Resource Comparison Proxy, or otherwise change any aspect of Decision No. 75859.



18.5
DG customers that file a completed interconnection application before the rate
effective date adopted in the Decision in this case shall be grandfathered
consistent with Section 18.6 for a period of twenty years, with the twenty year
period beginning from the date the system is interconnected with APS.



18.6
As contemplated in Decision No. 75859, grandfathered DG customers will continue
to take service under full retail rate net metering and will continue to take
service on their current tariff schedule for the length of the grandfathering
period, which for APS are rate schedules E-12, ET-1, ET-2, ECT-1, or ECT-2. In
its next rate case, APS will propose that the rates on each of these legacy
tariffs will be updated with an equal percent increase applied to every rate
component equal to the residential average base rate increase approved. In
addition, grandfathered DG customers currently served on E-3 or E-4 will
continue on the current E-3 or E-4 Rate Riders for as long as they meet the
eligibility criteria and/or discontinue participation in the program.

VII.
RESIDENTIAL RATE AVAILABILITY

19.1
All customers may select R-Basic, R-Basic Large, TOU-E, R-2, R-3, R-Tech or R-XS
if they qualify until May 1, 2018, except to the extent grandfathered under
other sections of this Settlement Agreement. Distributed Generation customers
will not be eligible for R-XS, R-Basic or R-Basic Large. After May 1, 2018,
R-Basic Large will no longer be available to new customers or customers who are
on another rate. New customers after May 1, 2018 may choose TOU-E, R-2, R-3 or
if they qualify, R-XS or R-Tech. After 90 days, new customers may opt-out of
their current rate and select R-Basic if they qualify. Customers transitioning
to R-Basic must stay on that rate for at least 12 months.

VIII.
COMMERCIAL AND INDUSTRIAL RATE DESIGN

20.1
APS’s General Service XS non-demand rate is adopted and attached as Appendix G.



20.2
APS’s Aggregation feature and Extra High Load Factor Rate are as proposed by the
Company. Copies of these Schedules are attached as Appendix I.



20.3
Economic Development Service Schedule 9 is approved as modified by Staff and is
attached as Appendix J.



20.4
There will be no change to the current net metering structure for
non-residential solar customers until addressed in a future Value of Solar or
other proceeding.



20.5
The Signing Parties agree that issues related to the non-ratchet rate design
alternative for C&I remain unresolved by this Agreement, and the Signing Parties
agree they may present their respective positions in the hearing scheduled in
this proceeding.



20.6
The on-peak period will be 3:00 pm – 8:00 pm weekdays for XS through E32-L, but
will remain unchanged for E-35.

IX.
E-32L RATE DESIGN

21.1
APS agrees to redesign E-32 L in a revenue neutral manner to recover an
additional amount of $1.36 per kW in the unbundled generation charges.

X.
SCHOOLS DISCOUNT RATE RIDER

22.1
All public schools and public school districts will be eligible for a new rate
rider. If they apply for service under this rate rider they receive a discount
of $0.0024/kWh.

XI.
AG-X

23.1
The capacity reserve charge applicable to AG-X customers will be equal to
$5.5398 per kW-month (60% of current FERC demand charge of $9.233 per kW),
applied to 100% of the customer’s billing demand.



23.2
This charge and other parameters will be re-evaluated in APS’s next rate case,
including whether AG-X should be evaluated as a separate customer class in the
cost of service study.



23.3
AG-X customers must provide 1-year notice to return to APS’s cost-of-service
rates. At APS’s option, customers seeking to return with less notice must pay
market-based rates until the 1-year notice period is attained.



23.4
The Administrative Management Fee for the program will be increased to $1.80 per
MWh.



23.5
A retail energy imbalance protocol specifically designed to measure how well an
AG-X Generation Service Provider (“GSP”) is matching its retail buy-through
customer load on an hourly basis will replace the FERC energy imbalance
protocol. Energy Imbalance will be determined based on each GSP’s aggregated
hourly customer load.



a.
Within the range of +/- 15% each hour or +/- 2 MW, whichever is greater, GSPs
would pay based on Schedule 4 of APS’s OATT, which now reflects the terms of the
CAISO imbalance charges.

b.
Greater than 15% each hour or +/- 2 MW, whichever is greater, in addition to the
charges in a.above, GSPs would pay a penalty of $3 per MWh.

c.
In addition to the imbalance provisions described above, GSPs with 20% of hourly
deviations greater than 20% of the scheduled amount occurring in a calendar
month will receive a notice of intent to terminate the GSP’s eligibility in the
program unless remedied. Imbalances of this magnitude and frequency will be
deemed “Excessive.”  Should Excessive imbalances occur again in a subsequent
month, within 12 months from the date of the notice, the GSP’s eligibility may
be terminated. To avoid termination, a GSP must demonstrate to APS that it is
operating in good faith to match its resources to its load. In the event of GSP
termination, the customer will be required to secure a replacement GSP within 60
days.

23.6
The PSA mitigation will remain in place. However the mitigation is modified such
that the resale of capacity and energy displaced by AG-X is established at a
flat $1,250,000 per month of off-system sales margins and excluded from the PSA
rather than using a pro-rata share of such margins.



23.7
AG-X will remain at 200 MW but the prior restrictions as to 100 MW from each of
the E-32L and E-34/35 rate schedules is eliminated; however, 100 MW would be
allocated to 20 MW single-site customers with load factors above 70% unless not
fully subscribed during the solicitation process.



23.8
Line losses for scheduling AG-X load will be modified to reflect transmission
voltage service when applicable.



23.9
The 10 MW minimum aggregation level will be retained. Current provisions on the
size of single site loads eligible for aggregation also will remain in place.



23.10
There will be a new lottery if the service is oversubscribed – otherwise, first
come, first served. After the initial re-lottery, if necessary, customers who
enter the program will not be required to participate in a subsequent lottery to
remain in the program.



23.11
The AG-1 deferral will be recovered over 5 years from all non-residential
customer classes, except the street and area lighting customer classes. The
amount will be allocated to each class based on adjusted Test Year kWh. APS will
not propose a deferral of unmitigated costs resulting from AG-X, if any, nor
propose the collection of unmitigated costs resulting from AG-X, if any, before
or in its next rate case. Attached as Appendix K is the AG-X rate schedule.

XII.
MILITARY CUSTOMERS

24.1
The unbundled delivery charge for service at military-primary voltage under
rates E-34 and E-35 will be reduced to a level that results in any applicable
military customer getting a net impact bill increase equal to the average for
all retail customers.

XIII.
REVENUE SPREAD

25.1
For the revised revenue requirement, APS will keep the same revenue spread
between Residential and General Service classes. However, within General
Service, because GS extra small and small customers originally had a near zero
net bill impact, the reduction will be spread to all other GS customers
proportionally to the original revenue spread. Attached as Appendix L is the
revenue spread/targets summary.

XIV.
EFFECTIVE DATE OF RATE PLANS AND TRANSITION PLAN

26.1
The rate increase will go into effect on the effective date of the Commission’s
Decision in this case using transition rates which for purposes of this
Agreement are defined as existing Residential and extra small General Service
rate schedules with updated revenue requirements. Customers will have the
opportunity to select any rate which they qualify for, and APS will provide them
information on options that would minimize their bill. Customers that do not
select a different rate will transition to the updated rate plan most like their
existing rate on or before May 1, 2018. At least 90 days before transitioning
customers who have not selected a rate, APS will provide a report to the ACC
indicating the total number of customers who have not made a selection.

XV.
FIVE MILLION DSMAC ALLOCATION

27.1
APS will make a one-time allocation of $5 million from over-collected DSMAC
funds to DSM programs for education and to help customers manage new rates and
rate options including services and tools available to customers to help them
manage their utility costs. APS shall file an outreach and education plan and
shall provide stakeholders with an opportunity for review and comment on the
draft plan prior to completing its final plan.

XVI.
AZ SUN II

28.1
APS will implement a new program for utility-owned solar distributed generation.
The purpose of this program is to expand access to rooftop solar for low and
moderate income Arizonans. For this program, distributed generation will be
defined as photovoltaic solar generation connected to the distribution system.
APS will use third-party solar contractors to install the solar systems. The
third-party solar contractors will be competitively selected through an RFP
process. APS will own all the generation, renewable energy credits and other
attributes from this program.



28.2
All reasonable and prudent costs incurred by APS pursuant to this program will
be recoverable through the Renewable Energy Adjustment Clause until the next
rate case.



a.
Expenses eligible for recovery through the Renewable Energy Adjustment Clause
include all O&M expenses, property taxes, marketing and advertising expenses,
and the capital carrying costs of any capital investment by APS through this
program (depreciation expenses at rates established by the Commission, and
return on both debt and equity at the pre-tax weighted average cost of capital).



b.
APS may request that the capital costs of the solar systems installed under this
program be included in rate base in its next rate case.



c.
APS’s expenses under this program may be reviewed for prudence in each annual
REST docket. Further, if APS includes any of these solar systems in rate base in
the next rate case, those systems will be subject to a prudence review in that
case.



d.
APS will propose a program not less than $10 million per year, and not more than
$15 million per year, in direct capital costs for the program. At least 65% of
annual program will be dedicated to residential installations as defined in
subsection 28.4.b. At the end of nine months of each program year, any unspent
funds dedicated to low income residential installations can be used for other
eligible customers.



e.
Relation to annual REST docket. The program is approved in this Docket, and APS
does not need to seek further approval in the REST Docket for the program or the
spending authorized herein. However, APS shall report the number of
installations, capital costs, and expenses in each annual REST docket. Further,
recovery of the expenses through the Renewable Energy Adjustment Clause will be
reviewed in the annual REST dockets as described herein.



28.3
This program will be available throughout APS’s service area, including in rural
Arizona.



28.4
This program is limited to low and moderate income residential APS customers as
defined below, as well as non-profits that serve low or moderate income APS
residential customers, Title I schools, and rural government customers. Rural
government is defined as any state, local or tribal government entity in or
serving a rural municipality. Rural Municipality means Arizona incorporated
cities and towns with populations of less than 150,000 (based on U.S. Census
Bureau 2010 population data) not contiguous with or situated within a Metro
Area. Metro Area means a city with a population of 750,000 or more and its
contiguous and surrounding communities.



a.
Moderate income is defined as a household earning less than 100% of the median
Arizona household income. APS will verify the income of each program
participant.



b.
Low income is defined as a household with income at or below 200% of the federal
poverty level. APS will verify the income of each program participant.



28.5
APS may include any multi-family housing (such as apartment buildings) in the
program.



28.6
Each residential APS customer participating in the program, upon installation of
the solar system, will receive a bill credit of $10-50 per month applied to
their APS bill. APS will work with stakeholders to discuss and determine the
reasonable level of bill credit dependent upon type of installation. All other
terms and conditions of the customer’s rate option will continue to apply.



28.7
This program is approved for a period of three years from and after the date APS
files a notice of program commencement in this Docket. APS will file the notice
no later than three months after the effective date of the Commission’s decision
in this Docket. APS agrees to not implement any additional utility-owned
residential solar distribution generation programs prior to APS's next general
rate case beyond AZ Sun II, as outlined above.



28.8
APS will file a report with the Commission on the status of the program every
quarter during the term of the program. The reporting will list the number of
installs in each eligible category until the next APS rate case.

XVII.
LIMITED INCOME PROGRAMS

29.1
The E-3 Energy Support Program for limited income customers will be revised to
provide eligible customers with a flat 25% bill discount.



29.2
The E-4 Medical Support Program for limited income customers who have life
sustaining medical equipment will be revised to provide eligible customers with
a flat 35% bill discount.

29.3
APS agrees to fund $1.25 million annually the crisis bill program to assist
customers whose incomes are less than or equal to 200% of the Federal Poverty
Income Guidelines.

XVIII.
AMI OPT-OUT/SCHEDULE 1

30.1
The AMI Opt-Out program will be approved as proposed by APS except the fees will
be changed to reflect an upfront fee of $50 to change out a standard meter for a
non-standard meter and monthly fee of $5. See Service Schedule 1, attached as
Appendix M.



30.2
Changes to Schedule 1 are attached in Appendix M.

XIX.
SCHEDULE 3

31.1
APS will create a new classification in Schedule 3: “Rural Municipal Business
Developments” which means a tract of land that has (1) been divided into
contiguous lots, (2) is owned and developed by a Rural Municipality and, (3)
where the Rural Municipality will be the lease-holder for future, permanent
lessee applicants.



31.2
Extension Facilities will be installed to Rural Municipal Business Developments
on the basis of an Economic Feasibility analysis in advance of an application
for service by permanent lessee applicants.



31.3
The refund eligibility period will be seven years (Rather than 5 years that
applies to other classifications).



31.4
Advance payment of one-half of the project costs is due before the start of
Company construction. The balance of the project cost will be required 7 years
from the Execution Date of the agreement if the project has not become
economically feasible by the end of the refundable period.  Any unrefunded
advance balance paid at the start of the project plus the balance of project
costs due at the end of the refund period will become a non-refundable
contribution in aid of construction 7 years from the Execution Date of the
agreement. (Rather than full advance required before start of construction).
Changes to Schedule 3 are attached as Appendix N.

XXXII.    LOST FIXED COST RECOVERY MECHANISM
32.1
The LFCR opt-out rate option approved in Decision 73183 will be removed.

32.2
The adjustment will no longer be applied to customer’s bills as an equal
percentage surcharge, but rather as a capacity (demand) charge per kW for
customers with a demand rate and as a kWh charge for customers with a two-part
rate without demand.



32.3
APS shall submit its LFCR compliance filings on February 15th of each year. New
LFCR rates shall take effect, upon Commission approval, with the first billing
cycle in May of each year. The LFCR Plan of Administration is attached as
Appendix O.

XXXIII.
MODIFICATION TO ENVIRONMENTAL IMPROVEMENT SURCHARGE

33.1
APS shall be permitted to increase the cumulative per kWh cap rate for the
Environmental Improvement Surcharge (“EIS”) from the current $0.00016 to a new
rate of $0.00050 and include a balancing account.



33.2
A copy of the revised EIS Plan of Administration is attached as Appendix P.

XXXIII.
TRANSMISSION COST ADJUSTMENT MECHANISM

34.1
APS shall be permitted to add a balancing account to the TCA.



34.2
Consistent with the Commission’s directive in Decision No. 72430, the annual TCA
adjustment will become effective June 1 of each year without the need for
affirmative Commission approval, consistent with the process approved by the
Commission in Decision No. 72430.



34.3
A copy of the proposed TCA Plan of Administration is attached as Appendix Q.

XXXV.    CHALLENGES TO DECISION NOS. 75859 AND 75932
35.1
Upon final approval of the Settlement Agreement by way of a final non-appealable
Commission Order that includes no material changes to the terms of the
Settlement Agreement, all Signing Parties will promptly take all necessary
actions to (i) withdraw any challenge to Decision Nos. 75859 and 75932 they have
filed. and (ii) refrain from pursuing any legal challenge to Decision Nos. 75859
and 75932 in any forum.



35.2
Prior to the issuance of a non-appealable Commission Order in this rate case,
the Signing Parties agree to work together to secure a stay of any and all
appeals that will suspend the filing of all pleadings, motions, briefings, or
other court documents, until after the Commission issues its final Order in this
case.

XXXVI.    POWER SUPPLY ADJUSTOR AUDIT
36.1
Staff will docket the final audit report of APS’s Power Supply Adjustor (“PSA”)
and the Signing Parties agree that any issues relating to the PSA audit report
will be addressed in the hearing on this matter.

XXXVII.    COMPLIANCE MATTERS
37.1
Staff’s Recommendation for elimination or waiver of certain compliance
requirements will be adopted. A list of the items to be eliminated or waived is
attached as Appendix R.



37.2
Within ten days after the Commission issues an order in this matter, APS shall
file compliance schedules associated with this Docket for Staff review. Subject
to Staff review, such compliance schedules will become effective on the
effective date of the new rates contained in this Agreement.

XXXVIII.    FORCE MAJEURE PROVISION
38.1
Nothing in this Agreement shall prevent APS from requesting a change to its base
rates in the event of conditions or circumstances that constitute an emergency.
For the purposes of this Agreement, the term “emergency” is limited to an
extraordinary event that, in the Commission’s judgment, requires base rate
relief in order to protect the public interest. This provision is not intended
to preclude any party, including any Signing Party to this Agreement, from
opposing an application for rate relief filed by APS pursuant to this paragraph.
Nothing in this provision is intended to limit the Commission’s ability to
change rates at any time pursuant to its lawful authority.






--------------------------------------------------------------------------------





XXXIX.    COMMISSION EVALUATION OF PROPOSED SETTLEMENT
39.1
All currently filed testimony and exhibits shall be offered into the
Commission’s record as evidence.



39.2
The Signing Parties recognize that Staff does not have the power to bind the
Commission. For purposes of proposing a settlement agreement, Staff acts in the
same manner as any party to a Commission proceeding.

39.3
This Agreement shall serve as a procedural device by which the Signing Parties
will submit their proposed settlement of APS’s pending rate case, Docket No.
E-01345A-16-0036 consolidated with Docket No. E-01345A-16-0123, to the
Commission.



39.4
The Signing Parties recognize that the Commission will independently consider
and evaluate the terms of this Agreement. If the Commission issues an order
adopting all material terms of this Agreement, such action shall constitute
Commission approval of the Agreement. Thereafter, the Signing Parties shall
abide by the terms as approved by the Commission.



39.5
If the Commission fails to issue an order adopting all material terms of this
Agreement, any or all of the Signing Parties may withdraw from this Agreement,
and such Signing Party(ies) may pursue without prejudice their respective
remedies at law. For the purposes of this Agreement, whether a term is material
shall be left to the discretion of the Signing Party choosing to withdraw from
the Agreement. If a Signing Party withdraws from the Agreement pursuant to this
paragraph and files an application for rehearing, the other Signing Parties,
whether or not the party has withdrawn from the Agreement, except for Staff,
shall support the application for rehearing by filing a document with the
Commission that supports approval of and future adherence to the Agreement in
its entirety. Staff shall not be obligated to file any document or take any
position regarding the withdrawing Signing Party’s application for rehearing.

XL.    MISCELLANEOUS PROVISIONS
40.1
This case has attracted a large number of participants with widely diverse
interests. To achieve consensus for settlement, many participants are accepting
positions that, in any other circumstances, they would be unwilling to accept.
They are doing so because this Agreement, as a whole, is consistent with with
the broad public interest. The acceptance by any Signing Party of a specific
element of this Agreement shall not be considered as precedent for acceptance of
that element in any other context.



40.2
No Signing Party is bound by any position asserted in negotiations, except as
expressly stated in this Agreement. No Signing Party shall offer evidence of
conduct or statements made in the course of negotiating this Agreement before
this Commission, any other regulatory agency, or any court, and no statement,






--------------------------------------------------------------------------------




communication or position of any party, their representatives, attorneys, or
witnesses in the course of negotiations or in support of this Agreement shall be
considered an admission or support for any position taken in any other forum or
action.


40.3
Neither this Agreement nor any of the positions taken in this Agreement by any
of the Signing Parties may be referred to, cited, or relied upon as precedent in
any proceeding before the Commission, any other regulatory agency, or any court
for any purpose except to secure approval of this Agreement and enforce its
terms.



40.4
To the extent any provision of this Agreement is inconsistent with any existing
Commission order, rule, or regulation, this Agreement shall control.



40.5
Each of the terms of this Agreement is in consideration of all other terms of
this Agreement. Accordingly, the terms are not severable.



40.6
The Signing Parties shall make reasonable and good faith efforts necessary to
obtain a Commission order approving this Agreement. The Signing Parties shall
support and defend this Agreement before the Commission. Subject to subsection
40.5, if the Commission adopts an order approving all material terms of the
Agreement, the Signing Parties will support and defend the Commission’s order
before any court or regulatory agency in which it may be at issue.



40.7
This Agreement may be executed in any number of counterparts and by each Signing
Party on separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute one
and the same instrument. This Agreement may also be executed electronically or
by facsimile.






--------------------------------------------------------------------------------




 
Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
ARIZONA CORPORATION COMMISSION
 
 
 
By: /s/ Elijah Abinah
 
Name: Elijah Abinah
 
Title: Acting Director, Utilities Division
 
Date: March 24, 2017
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Public Service Company
 
 
 
By: /s/ Barbara Lockwood
 
Name: Barbara Lockwood
 
Title: Vice President, Regulation
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Residential Utlity Consumer Office
 
 
 
By: /s/ David Tenney
 
Name: David Tenney
 
Title: Director
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Utility Ratepayer Alliance
 
 
 
By: /s/ Patrick J. Quinn
 
Name: Patrick J. Quinn
 
Title: Managing Partner
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Federal Executive Agencies
 
 
 
By: /s/ Lanny L. Zieman, Captain, USAF
 
Name: Lanny L. Zieman, Captain, USAF
 
Title: Utilities Litigation Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Solar Deployment Alliance
 
 
 
By: /s/ Sean M. Seitz
 
Name: Sean M. Seitz
 
Title: President
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
AriSEIA
 
 
 
By: /s/ Thomas A. Harris
 
Name: Thomas A. Harris
 
Title: Treasurer, AriSEIA
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Vote Solar
 
 
 
By: /s/ Adam Browning
 
Name: Adam Browning
 
Title: Executive Director
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Solar Energy Industries Association
 
 
 
By: /s/ Sean Gallagher
 
Name: Sean Gallagher
 
Title: Vice-President State Affairs
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Energy Freedom Coalition of America
 
 
 
By: /s/ Court S. Rich
 
Name: Court S. Rich
 
Title: Attorney for Energy Freedom Coalition of America, LLC
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona School Board Association and the Arizona Association of School Business
Officials
 
 
 
By: /s/ Timothy M. Hogan
 
Name: Timothy M. Hogan
 
Title: Attorney
 
Date: March 23, 2017
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizonans for Electric Choice and Competition
 
 
 
By: /s/ Stan Barnes
 
Name: Stan Barnes
 
Title: President
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Western resource Advocates
 
 
 
By: /s/ John Nielsen
 
Name: John Nielsen
 
Title: Clean Energy Program Director
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Wal-Mart Stores, Inc. and Sam's West, Inc.
 
 
 
By: /s/ Scott Wakefield
 
Name: Scott Wakefield
 
Title: Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Lubin & Enoch, P.C.
 
 
 
By: /s/ Nicholas J. Enoch, Esq.
 
Name: Nicholas J. Enoch, Esq.
 
Title: Attorney for Intervenors, IBEW Locals 387 & 769
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Freeport Minerals Corporation
 
 
 
By: /s/ Michael McElrath
 
Name: Michael McElrath
 
Title: Director Energy
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Community Action Assoc.
 
 
 
By: /s/ Cynthia Zwick
 
Name: Cynthia Zwick
 
Title: Executive Director
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
The Kroger Co.
 
 
 
By: /s/ Kurt Boehm
 
Name: Kurt Boehm
 
Title: Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Investment Council
 
 
 
By: /s/ Gary Yaquinto
 
Name: Gary Yaqunito
 
Title: President & CEO
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Property Owners & Residents Association (PORA) Sun City West
 
 
 
By: /s/ Al Gervenack
 
Name: Al Gervenack
 
Title: Director, Board of Directors
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Sun City Home Owners Association (SCHOA)
 
 
 
By: /s/ Greg Eisert
 
Name: Greg Eisert
 
Title: Director, Chairman of Government Affairs
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
REP America d/b/a ConservAmerica
 
 
 
By: /s/ Timothy J. Sabe
 
Name: Timothy J. Sabe
 
Title: Attorney for ConservAmerica
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Constellation New Energy, LLC
 
 
 
By: /s/ Lawrence V. Robertson Jr.
 
Name: Lawrence V. Robertson Jr.
 
Title: Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Direct Energy Business, LLC
 
 
 
By: /s/ Lawrence V. Robertson Jr.
 
Name: Lawrence V. Robertson Jr.
 
Title: Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Calpine Energy Solutions, LLC
 
 
 
By: /s/ Lawrence V. Robertson Jr.
 
Name: Lawrence V. Robertson Jr.
 
Title: Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Arizona Competitive Power Alliance
 
 
 
By: /s/ Greg Patterson
 
Name: Greg Patterson
 
Title: AzCPA Director
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
City of Coolidge
 
 
 
By: /s/ Denis M. Fitzgibbons
 
Name: Denis M. Fitzgibbons
 
Title: City of Coolidge Attorney
 
Date: March 24, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Arizona Public Service Company
Proposed Settlement Agreement
Docket Nos. E-01345A-16-0036 and E-01345A-16-0123


SIGNATURE PAGE


 
Granite Creek Farms LLC
Granite Creek Power & Gas LLC
 
 
 
By: /s/ Thomas E. Stewart
 
Name: Thomas E. Stewart
 
Title: General Manager
 
Date: March 24, 2017
 
 
 
 
 
 
 
 













 
[settlementagreementsched001.jpg]
Appendix F \ Wl



--------------------------------------------------------------------------------



 
[settlementagreementsched002.jpg]
Appendix F Page 1 of 6 Q ops RATE SCHEDULE R-TECHRESIDENTIAL SERVICE PILOT
TECHNOLOGY RATE AVAILABILITY I i 2. This rate schedule is available to
residential Customers with the following: 1. Two or more qualifying primary
on-site technologies were purchased within 90 days of the customer enrolling in
the rate; or One qualifying primary on-site technology was purchased within 90
days of the customer enrolling in the rate and two or more qualifying secondary
on-site technologies. This is a pilot rate schedule. This means this rate is
associated with a specific program approved by the Arizona Corporation
Commission, and is available only to those customers eligible to participate in
the program. The R-Tech pilot program will test the ability and desire of
participating residential customers to reduce On-Peak energy and demand usage
through multiple behind-the-meter technologies. Qualifying technologies for die
R-Tech pilot program are as follows: 1. K I I i I b. c. Primary technologies: a.
A rooftop solar photovoltaic system. The size of the system cannot be smaller
than 2 kW-dc. For systems over 10 kW-dc, the facility's nameplate capacity
cannot be larger than 150% of the customer's maximum one-hour peak demand
measured in AC over the prior twelve (12) months. (For example, if the
customer's peak is 8kW-ac, the maximum system size that could be installed would
be 12kW-dc). A chemical storage system. The size of the system cannot be smaller
than 4 kph. There is no maximum limitation for this technology. An electric
vehicle. There are no limitations for this technology. 1 2. b. c . d . Secondary
technologies: a. A device with a variable speed motor (such as a variable speed
pool pump or a variable speed Heating, Ventilating, and Air Conditioning (HVAC)
system). A grid-interactive water heating system. A smart thermostat. An
automated load controller. This rate schedule is initially limited to a maximum
of 10,000 residential customers as outlined in Decision No. xxxxx. DESCRIPTION
This rate has three parts: a basic service charge, a demand charge for the
amount of demand (kW) averaged in a one hour period for the month, and an energy
charge for the total energy (kph) used for the entire month. The energy charge
will vary by season (summer or winter) ARIZONA PUBLIC SERVICE COMPANY Phoenix
Arizona Filed by: Charles A. Miessner Title: Manager Regulation and Pricing
AC.(. No. xxxx Original Rate Schedule RTech Effective: xxxx Page 1 of 5



--------------------------------------------------------------------------------



 
[settlementagreementsched003.jpg]
Appendix F Page 2 of 6 Q ops RATE SCHEDULE R-TECHRESIDENTIAL SERVICE PILOT
TECHNOLOGY RATE and by the time of day that the energy is used (On-Peak or
Off-Peak). The demand charge will also vary by season (summer or winter) and
time of day (On-Peak or Off-Peak). TIME PERIODS The On-Peak time period for
residential rate schedules is 3 p.m. to 8 p.m. Monday through Friday. All other
hours are Off-Peak hours. The following holidays are also included in the
Off-Peak hours: • • • • • • • • • • New Year's Day - January 1* Martin Luther
King Day - Third Monday in January Presidents Day - Third Monday in February
Cesar Chavez Day - March 31* Memorial Day - Last Monday in May Independence Day
- ]fly 4* Labor Day - First Monday in September Veterans Day - November 11*
Thanksgiving - Fourth Thursday in November Christmas Day - December 25* *If
these holidays fall on a Saturday, the preceding Friday will be Off-peak. If
they fall on a Sunday, the following Monday will be Off-Peak. The rate also
varies by summer and winter seasons. The summer season is the May through
October billing cycles and the winter season is the November through April
billing cycles. CHARGES This moodily bill will consist of the following charges,
plus adjustments: Bundled Charges Basic Service Charge $0.493 per day _ _
On-Peak Demand Charge per kW Off-Peak Demand Charge per kW Summer $20.25 $0.00
$6.50 Winter $14.25 $0.00 $6.50 First 5 kW All remaining kW ARIZONA PUBLIC
SERVICE COMPANY Phoenix, Arizona Filed by: Charles A. Miessncr Title: Manager
Regulation and Pricing A.C.C. No. xxxx Original Rate Schedule RTech Effective:
xxxx Page 2 of 5



--------------------------------------------------------------------------------



 
[settlementagreementsched004.jpg]
1 Appendix F Page 3 of 6 I I 2 i I Gaps RATE SCHEDULE R-TECHRESIDENTIAL SERVICE
PILOT TECHNOLOGY RATE l On-Peak Energy Charge Off-Peak Energy Charge $0.05750
$004750 $0.04750 $004750 per kph per kph 1 l: I. I ! Unbundled Components of the
Bundled Charges Bundled Charges consist of the components shown below. These are
not additional charges. l 3 l l l lBasic Service Char e Com orients l l l l I| i
. I I Customer Accounts Charge Metering Charge Meter Reading Charge Billing
Charge $0.125 $0.215 $0.072 $0.081 per day per day per day per day Q Off-Peak
Generation Charge On-Peak Generation Charge First 5 kW A11 remaining kW On-Peak
Delivery Charge per kW per kW per kW per kW Off-Peak Delivery Charge per kW
Demand Char e Com orients Summer $13.750 $0.000 $1.000 $6.500 $0.000 $5.500
Winter $7.750 $0.000 $1.000 $6.500 $0.000 $5.500 First 5 kW All remaining kW
Ener Char eCo orients System Benefits Charge Transmission Charge Delivery Charge
for all kph $0.00276 580.01097 $000210 per kph per kph per kph _Summer 350.04167
$0.03167 Winter $0.03167 $003167 Generation On-Peak kph Charge Generation
Off-Peak kph Charge per kph per kph The kW used to determine the On-Peak demand
charge above will be the Customer's highest amount of demand (kW) averaged in a
one hour On-Peak period for the month. AR17ONA PUBLIC SERVICE COMPANY Phoenix
Arizona Filed by: Charles A. Miessner Title: Manager Regulation and Pricing
A.C.C No. xxxx Original Rate Schedule R-Tech Effective: xxxx Page 3 of 5



--------------------------------------------------------------------------------



 
[settlementagreementsched005.jpg]
Appendix F Page 4 of 6 Q ops RATE SCHEDULE R-TECHRESIDENTIAL SERVICE PILOT
TECHNOLOGY RATE The kW used to determine the Off-Peak demand charge above will
be the Customer's highest amount of demand (kW) averaged in a one hour Off-Peak
period during the weekday (Monday through Friday), excluding holidays that may
fall on a weekday. ADIUSTMENTS The bill will include the following adjustments:
1. The Renewable Energy Adjustment charge, Adjustment Schedule REAC-1. 2. The
Power Supply Adjustment charge, Adjustment Schedule PSA-1 . 3. The Transmission
Cost Adjustment charge, Adjustment Schedule TCA-1 . 4. The Environmental
Improvement Surcharge, Adjustment Schedule ElS. 5. The Demand Side Management
Adjustment charge, Adjustment Schedule DSMAC-1. 6. The Lost Fixed Cost Recovery
Adjustment charge,Adjustment Schedule LFCR. 7. The Tax Expense Adjustment
charge,Adjustment Schedule TEAM. 8. l l Any applicable taxes and governmental
fees that are assessed on APS's revenues, prices, sales volume, or generation
volume. RATE RIDERS i I : Eligible rate riders for this rate schedule are: I l I
i I RCP EPR-2 EPR-6 E-3 E-4 GPS-1, GPS-2, GPS-3 Resource Comparison Proxy
Partial Requirements Partial Requirements - Net Metering (Residential Non-Solar)
Limited income discount Limited income medical discount Green Power SERVICE
DETAILS 1. This pilot rate schedule requires the Customer to have a standard AMI
meter in place. ARIZONA PUBLIC SERVICE COMPANY Phoenix Arizona Filed by: Charles
A. Miessner Title: Manager Regulation and Pricing AC.C. No. xxxx Original Rate
ScheduleRTech Fffective: xxxx Page 4 of 5



--------------------------------------------------------------------------------



 
[settlementagreementsched006.jpg]
Appendix F Page 5 of 6 Q ops RATE SCHEDULE R-TECHRESIDENTIAL SERVICE PILOT
TECHNOLOGY RATE 2. Customers that self-provide some of their electrical
requirements from on-site generation will be billed according to one of the
Partial Requirements Service rate riders. 3. APS provides electric service under
the Company's Service Schedules. These schedules provide details about how the
Company serves its Customers, and they have provisions and charges that may
affect the Customer's bill (for example, service connection charges). 4.
Electric service provided will be singlephase, 60 Hertz at APS's standard
voltages available at the Customer site. Three-phase service is required for
motors of an individual rated capacity of 7 V2 HP or more. 5. Electric service
is supplied at a single point of delivery and measured through a single meter.
6. Direct Access customers are not eligible for this rate schedule. l I I I I i
I I I ARI/ONA PUBLIC SFRVlClzCOMPANY Phloxnix Arizona Filed by: Charles
A.Miessner Title: Manager Regulation and Pricing A.C.C.No.xxxx Original Rate
Schedule RTtxh Effective:xxxx Page 5 of 5



--------------------------------------------------------------------------------



 
[settlementagreementsched007.jpg]
Appendix F Page 6 of 6 Please note Appendix F also includes R-XS, R-Basic,
R-Basic Large, TOU-E, R-2, and R-3 Rate Schedules which will be filed later. l l
I I



--------------------------------------------------------------------------------



 
[settlementagreementsched008.jpg]
Appendix H



--------------------------------------------------------------------------------



 
[settlementagreementsched009.jpg]
i I Appendix H Page 1 of 21 Q ops RATE RIDER RCP PARTIAL REQUIREMENTS SERVICE
FOR NEW ON-SITE SOLAR DISTRIBUTED GENERATION RESOURCE COMPARISON PROXY EXPORT
RATE AVAILABILITY This rate rider is available to partial requirements customers
with qualified on-site solar generation, served under an applicable residential
rate. This rate rider may not be used in conjunction with a grandfathered
residential Legacy rate schedule or Legacy rate rider. l DESCR1PT1ON l l l l l
n. I l i I i A Customer with solar generation exports power to the grid from
time to time when their generation exceeds the load in their home. The Company
will meter this export power on an instantaneous basis and provide a monthly
bill credit based on the purchase rate in this schedule. The purchase rates will
be determined as follows: a. An RCP rate will be determined for each annual
tranche of new DG Customers, effective ]fly 1 each year without proration. The
RCP rate may not be reduced by more than 10% each year. b. Each Customer's bill
credit will initially be based on the RCP in effect at the time they submit an
interconnection application for their system before July l provided that they
subsequently complete the installation and obtain approval by the appropriate
Authority Having Jurisdiction within 180 days of their interconnection
application unless, through no fault of the Customer or the Customer's
installer, the interconnection is delayed by a third party or APS. In that
circumstance, the Customer will have 270 days to complete their interconnection.
c. Each Customer's initial RCP rate will be applicable for 10 years from the
time of their interconnection. d. After each Customer's initial 10 year period
the bill credit will be based on the purchase rate in effect at that time, and
may change from year to year. Further details are provided in the Resource
Comparison Proxy Plan of Administration and Arizona Corporation Commission
Decisions No. 75859 and xxxxx. ARIYONA I'UBI.l( SERVICF COMPANY Phoenix Arizona
Filed by: Charles A. Miessner Title: Manager Regulation and Pricing A.C.C No.
xxxx Rate Rider RCP Original liffectivc: xxxx Page l of 3



--------------------------------------------------------------------------------



 
[settlementagreementsched010.jpg]
Appendix H Page 2 of 21 Q ops RATE RIDER RCP PARTIAL REQUIREMENTS SERVICE FOR
NEW ON-SITE SOLAR DISTRIBUTED GENERATION RESOURCE COMPARISON PROXY EXPORT RATE
PURCHASE RATES The Company will provide a bill credit for the exported energy
based on the following purchase rates: Tranche 2017 .$0.1290]up 1, 2017 thou h
June 30, 2018 rkWh s • Tranche 2018 TBD Er kphJul 1, 2018 thou h June 30, 2019
Any bill credit in excess of the Customer's otherwise applicable monthly bill
will be credited on the next monthly bill, or subsequent bills if necessary.
After the Customer's December bill, a Customer may request a check for any
outstanding credits from the prior year; however, if the outstanding credits
exceed $25, the Company will automatically issue a check to the Customer.
Otherwise, the bill credits willcarry forward to the following year. GENERATOR
REQUIREMENTS Distributed generators must meet all of the following
qualifications: 1. Electricity must be generated using solar photovoltaic
panels; 2. The generator must be interconnected to the Company's distribution
grid; 3. The generator must be on-site, installed behind the billing meter, and
must serve the Customer's load; 4. The facility's nameplate capacity cannot be
larger than the following electrical service limits: a. For 200 Amp service, a
maximum of 15 kw-dc. b. For 400 Amp service, a maximum of 30 kW-dc. c. For 600
Amp service, a maximum of 45 kW-dc. d. For 800 Amp service and above, a maximum
of 60 kW-dc; and l i l5. For systems over 10 kW-dc, the facility's nameplate
capacity cannot be larger than 150% of the customer's maximum one-hour peak
demand measured in AC over the prior twelve (12) months. (For example, if the
customer's peak is 8kW-ac, the maximum system size that could be installed would
be 12kW-dc). i ll l 1 ARIZONA PUBLIC SERVICE COMPANY Phoenix, Arizona Filed by:
CharlesA. Miessner Title: Manager Regulation and Pricing AC.C No xxxx Rate Rider
RCP Original Effective: xxxx Page 2 of 3 I



--------------------------------------------------------------------------------



 
[settlementagreementsched011.jpg]
Appendix H Page 3 of 21 Q ops RATE RIDER RCP PARTIAL REQUIREMENTS SERVICE FOR
NEW ON-SITE SOLAR DISTRIBUTED GENERATION RESOURCE COMPARISON PROXY EXPORT RATE
SPECIAL CASES I. Switching from a grandfathered legacy solar rate. A Customer
may switch from a grandfathered solar Legacy rate and net metering rider to a
new retail rate and the RCP rider. However, they will lose their grand fathering
status and may not subsequently switch back to the grandfathered rate or net
metering program. In addition, the Customer will not be eligible for an initial
10-year lock in the purchase rate; rather their bill credits will be based on
the annual RCP rate as it changes from year to year. 2. Increasing Capacity. If
a Customer modifies their generation system to include a material increase in
capacity they will no longer be eligible for the initial RCP purchase rate they
locked in for ten years; rather their bill credits will be based on the current
RCP rate locked in for a period of ten years minus the number of years they
received service under a prior RCP rate. For purposes of this rate rider, a
material increase in capacity means increasing the capacity by 10% or 1 kw,
whichever is greater. Over the term of the Customer's ten year RCP lock, they
may only increase their system's capacity by a total of 10% or l kw, whichever
is greater. 3. Transferring Service. If a Customer moves to a site that is
currently being served under rate rider RCP they will continue service under the
rider with the same rate tranche. If a Customer moves their solar system to
another site they will no longer be eligible for the initial 10-year lock in the
RCP purchase rate; rather their bill credits will be based on the annual RCP
rate as it changes from year to year. SERVICE DETAILS l . All terms and charges
in the Customer's retail rate schedule continue to apply. 2. The Customer must
have a standard Advanced Metering Infrastructure (AMI) meter installed to
measure the production from their solar generation system as well as an AMI
meter for electrical service. 3. The Company provides service under this rider
in accordance with its Interconnection Requirements Manual. Service terms an
conditions may be included in a Customer's interconnection agreement. 4. Partial
Requirements Service is electric service provided to a Customer that has an
on-site distributed generation system interconnected to the Company's
distribution grid that is configured so that the energy generated first supplies
its own electric requirements, and any excess generation (over and above its own
requirements at any point in time) is then exported to the Company. The Company
supplies the Customer's supplemental electric requirements (those not met by
their own generation facilities). ARIZONA PUBLIC SERVICE COMPANY Phoenix Arizona
Filed by: Charles A. Miessner Title: Manager, Regulation and Pricing A.C.C No.
xxxx Rate Rider RCI' Original Effective: xxxx Page 3 of 3



--------------------------------------------------------------------------------



 
[settlementagreementsched012.jpg]
Appendix H Page 4 of 21Q ops PLAN OF ADMINISTRATION RESOURCE COMPARISON PROXY
Resource Comparison Proxy Plan of Administration Table of Contents 1. General l
3. Resource Comparison Proxy Purchase I 6. Calculation of Resource Comparison
Proxy Purchase Rate 7. Procedural 6 8. Confidential 9. 1. General Description
This document describes the plan for administering the Resource Comparison Proxy
purchase rate (RCP) approved for Arizona Public Service Company (APS or Company)
in Arizona Corporation Commission (Commission) Decision No. 75859 (January 3,
2017), as modified by Decision No. 75932 (January 13, 2017) and implemented in
Decision No. xxxxx (xxx x,2017). The RCP is the price at which the Company
purchases Exported Energy from residential Customers with qualified on-site
solar distributed generation facilities. This price is provided in Rate Rider
RCP. The RCP is a proxy for the avoided cost of providing electrical service
that results when a distributed generator exports power to the grid. The RCP is
calculated using: (i) a rolling historical five-year weighted average cost of
grid~scale solar photovoltaic facilities that the Company owns or has rights to
through a solar photovoltaic Purchased Power Agreement (PPA); and (ii)
applicable Avoided Transmission Capacity Cost, Avoided Distribution Capacity
Cost, and Line Losses. 2. Customer Billing The Company will provide the Customer
a monthly bill credit for the Export Energy based on the applicable RCP. Any
bill credit in excess of the Customer's otherwise applicable monthly bill will
be credited on the next monthly bill, or subsequent bills if necessary. After
the Customer's December bill, a Customer may request a check for any outstanding
credits from the prior year; if the outstanding credits exceed $25 a check will
automatically be issued; otherwise the bill credits will carry forward to the
following year. 3.Resource Comparison Proxy Purchase Rate The RCP will be
determined as follows: EffectiveDate XX/XX/XXX Page l of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched013.jpg]
Appendix H Page 5 of 21Q ops PLAN OF ADMINISTRATION RESOURCE COMPARISON PROXY •
An RCP will be determined for each tranche of new DG Customers, effective July 1
each year without proration. The RCP may not be reduced by more than 10% each
year. • Each Customer's bill credit will initially be based on the RCP in effect
at the time they submit an interconnection application for their system before
July 1 provided that they subsequently complete the installation and obtain
approval by the appropriate Authority Having jurisdiction within 180 days of
their interconnection application unless, through no fault of the Customer or
the Customer's installer, the interconnection is delayed by a third party or
APS. In that circumstance, the Customer will have 270 days to complete their
interconnection. I l • Each Customer's initial RCP will be applicable for 10
years from the time of their interconnection. • After each Customer's initial
10-year period the bill credit will be based on the purchase rate in effect at
that time, and will change from year to year. I 4. Definitions Avoided Cost. In
the context of this Plan of Administration, the additional cost APS would incur
to acquire electric energy to serve its customers if electricity was not
available from on-site distributed generation sources. Avoided Distribution
Capacity Cost. In the context of this Plan of Administration, the net cost of
distribution grid equipment and facilities necessary to distribute electricity
to APS customers if electricity from on-site distributed generation sources was
not available. Avoided Transmission Capacih/ Cost. In the context of this Plan
of Administration, the additional cost of transmission grid equipment and
facilities necessary to transmit electricity to APS customers if electricity
from on-site distributed generation sources was not available. Base Year. For
the initial RCP calculation (effective July 1, 2017), the Company's most recent
test year, calendar year ending December 31, 2015. Each subsequent annual
calculation will use the immediately preceding calendar year as the Base Year.
As an example, the RCP that will become effective with the first billing cycle
of ]fly 2018 will be calculated with the calendar year ending December 31, 2017
as the Base Year. Customer(s).For purposes of this Plan of Administration, an
APS Customer taking service under a Residential rate schedule. Export(ed)
Energv.Energy generated by an on-site interconnected solar photovoltaic
distributed generation source that is greater than the Customer's electric load
at any single point in time and flows into the Company's distribution grid.
Effective Date XX/XX/XXX Page 2 of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched014.jpg]
Appendix H Page 6 of 21Gaps PLAN OF ADMINISTRATIONRESOURCE COMPARISON PROXY
Levelized Cost.For purposes of this Plan of Administration, the net present
value of the overall cost of building and operating a grid-scale solar
photovoltaic generating plant, or the net present value of the overall cost to
APS of an executed solar photovoltaic PPA, over the economic life of the asset
and converted to equal annual amounts. Line Losses. Electric energy lost as it
is transmitted from a supply source (i.e., an electric generation plant) to a
delivery point (i.e., the Customer's residence or place of business). Partial
Requirements Service. Electric service provided to a Customer that has an
on-site distributed generation system interconnected to the Company's
distribution grid that is configured so that the energy generated first supplies
its own electric requirements, and any excess generation (over and above its own
requirements at any point in time) is then exported to the Company. The Company
supplies the Customer's supplemental electric requirements (those not met by
their own generation facilities). Production Tax Credit. The income tax credit
available in the State of Arizona for taxpayers that own a qualified renewable
energy generator as defined in A.R.S. §43-1083.02 and §43~1164.03 that produces
energy after December 31, 2010 and before ]january 1, 2021. The amount of
Production Tax Credit available is limited by facility and by calendar year. l
Revenue Requirement For purposes of this Plan of Administration, the amount of
revenue calculated to be recovered in rates for the APS-owned grid-scale solar
facilities included in the RCP calculation. Revenue Requirement expenses include
depreciation expense, income taxes, property taxes, deferred taxes and tax
credits where appropriate, associated operation and maintenance expense, and an
approved debt and equity return. | 5. System Eligibility A distributed
generation facility must meet all of the following qualifications to be eligible
for the RCP: Electricity must be generated using solar photovoltaic panels; The
facility must be interconnected to the Company's distribution grid; • The
generator must be on-site, installed behind the billing meter, and must serve
the Customer's load, The facility's nameplate capacity cannot be larger than the
following electrical service limits: a. For 200 Amp service, a maximum of 15
kW-dc, b. For 400 Amp service, a maximum of 30 kW-dc, c. For 600 Amp service, a
maximum of 45 kW-dc, d. For 800 Amp service and above, a maximum of 60 kW-dc;
and liffectivc Date XX/XX/XXX Page 3 of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched015.jpg]
Appendix H Page 7 of 21Q ops iil i i PLAN OF ADMINISTRATION RESOURCE COMPARISON
PROXY l i For systems over 10 kW-dc, the facility's nameplate capacity cannot be
larger than 150% of the customer's maximum one-hour peak demand measured in AC
over the prior twelve (12) months. (For example, if the customer's peak is
8kW-ac, the maximum system size that could be installed would be 12kW-dc). l I
Ii. I SPECIAL CASES l l l l l l l I I IiI I I I I Switching from a grandfathered
legacy solar rate. A Customer may switch from a grandfathered solar Legacy rate
and net metering rider to a new retail rate and the RCP rider. However, they
will lose their grand fathering status and may not subsequently switch back to
the grandfathered rate or net metering program. In addition, the Customer will
not be eligible for an initial 10-year lock in the purchase rate; rather their
bill credits will be based on the annual RCP rate as it changes from year to
year. I I I I Increasing Capacity. If a Customer modifies their generation
system to include a material increase in capacity they will no longer be
eligible for the initial RCP purchase rate they locked in for ten years; rather
their bill credits will be based on the current RCP rate locked in for a period
of ten years minus the number of years they received service under a prior RCP
rate. For purposes of this Plan of Administration, a material increase in
capacity means increasing the capacity by 10% or 1 kw, whichever is greater.
Over the term of the Customer's ten year RCP lock, they may only increase their
system's capacity by a total of 10% or 1 kw, whichever is greater. Transferring
Service. If a Customer moves to a site that is currently being served under rate
rider RCP they will continue service under the rider with the same rate tranche.
If a Customer moves their solar system to another site they will no longer be
eligible for the initial 10-year lock in the RCP purchase rate; rather their
bill credits will be based on the annual RCP rate as it changes from year to
year. 6. Calculation of Resource Comparison Proxy Purchase Rate The RCP is
calculated by developing a historical rolling five-year weighted average cost
per kph for all grid-scale renewable solar photovoltaic generating systems used
by APS to serve its customers, both APS-owned facilities and facilities from
which APS purchases power through an executed PPA. The calculation methodology
is as follows: The first RCP effective on Idly 1, 2017 is $012900/kWh, using
2015 as the Base Year inclusive of adjustments as provided for in Decision No.
xxxxx.Subsequent RCPs derived from following the calculations in Steps 1 through
8 below will then be compared to the RCP in effect. If the calculated RCP
results in a reduction in the purchase rate from the previous RCP, any such
reduction will be no greater than 10% of the previous RCP. 1. Determine
appropriate five-vear period. The RCP will be calculated using the 5-year period
with the Base Year as the final year of the five. Only those grid-scale solar
facilities with an in-service date within this 5-year period will be included in
the annual RCP calculation. Effective Date XX/XX/XXX Page 4 of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched016.jpg]
Appendix H Page 8 of 21Q ops PLAN OF ADMINISTRATION RESOURCE COMPARISON PROXY If
there are no grid-scale solar photovoltaic projects in any particular year of
the rolling five-year period described above, the rolling 5 year average will be
calculated without a project for that particular year. Calculating the RCP
without a project for a particular year (i) is the product of the settlement
approved in Decision No. xxxx; (ii) is the product of compromise; (iii) does not
establish a precedent for how the RCP should be calculated; and (iv) will be
revisited in APS's next general rate case. 2. Develop/update annual Revenue
Requirement for each APS-owned facility. The Company will calculate revenue
requirements for each grid-scale solar photovoltaic generation facility owned by
the Company that qualifies for inclusion in the RCP calculation as determined in
Step 1. The annual designed output of the facility, including degradation, will
be used for this calculation. This step provides an annual revenue requirement
cost in dollars for each year of the facility's depreciable life. 3. Incorporate
applicable Production Tax Credit. All expected available annual Production Tax
Credit tax savings (in dollars) for the above APS facilities will be calculated
based on expected annual energy production and subtracted from the annual
facility cost derived in Step 2 above for each year. 4. Develop/update annual
cost of power from each PPA facility. The Company will calculate an annual cost
of purchased power for each facility from which APS purchases power under an
executed agreement that qualifies for inclusion in the RCP calculation as
determined in Step 1. The annual cost for each of these facilities will be
calculated separately for the cont:ract life of each PPA using the contract
price and the designed output, including degradation, of the facilities,
including contractual escalation factors, as appropriate. 5. Calculate
individual facility Levelized Cost. The Levelized Cost for each of the
facilities will then be calculated using the data derived in Steps 2 through 4
above. The net present value discount rate used in the Levelized Cost
calculations will be calculated using the approved after-tax weighted average
cost of capital as determined in the Company's most recent rate case. The result
of this calculation step will be a Levelized Cost per MWh for each of the
facilities. 6. Calculate weighted Levelized Cost for each facility.The weighted
Levelized Cost is calculated by multiplying the cost per MWh derived for each
facility in Step 5 by the actual Base year energy production in MWh for each
Step 5 facility. The result of this step is an annual weighted cost in dollars
for each included facility. 7. Calculate weighted average Levelized Cost for all
facilities. The annual weighted average Levelized Cost is determined by dividing
the total annual weighted costs for all included facilities by the total Base
year energy production Mwh. The result of this step is the rolling historical
five-year weighted average Levelized Cost per MWh for grid-scale solar
photovoltaic facilities on the APS system before any applicable adjustments. 8.
Adjustments.An adjustment is then applied to the annual weighted average
Levelized Cost per MWh for avoided transmission capacity cost, avoided
distribution capacity cost, and line Effective Date XX/XX/XXX Page 5 of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched017.jpg]
Appendix H Page 9 of 21Gaps PLAN OF ADMINISTRATIONRESOURCE COMPARISON PROXY
losses as required in Decision No. 75859. For purposes of this Plan of
Administration, and subject to future Commission proceedings, the combined
adjustment for these three values is set at $0.02/ kph as provided for M
Decision No. xxxxx. This amount is negotiated, does not reflect an actual
calculation of system conditions, and establishes no precedent for any future
RCP or avoided cost calculations. While future Commission proceedings may
establish methodologies for calculation of the adjustments, no changes will be
made to this value until the conclusion of the next APS general rate case. 7.
Procedural Timeline The Company will provide Commission Staff and other
intervening parties with its annual RCP calculation no later than March 1 each
year. Interested parties will f i le comments to the Company's RCP calculation
by April 1. Commission Staff will fi le its Report by May 15 and request that
Staff's Report be considered in the June Open Meeting and be approved so that
the new RCP calculation is effective on July 1. 8. Confidential Data Portions of
the data used to calculate APS's annual RCP are competitively/highly
confidential and cannot be released to the public. Competitively/highly
confidential information will be made reasonably accessible to parties so that
they may determine that such data supports the RCP calculation and that the RCP
calculation complies with Commission orders. Competitively/highly confidential
information includes cost and production data for facilities from which APS
purchases energy under a PPA agreement. 9. Schedules l i Templates of the
spreadsheet used to calculate the RCP are attached: 1 1 Schedule 1: Schedule 2:
Schedule 3: Schedule 4: Schedule 5: Schedule 6:I I Annual Resource Comparison
Proxy Calculation Summary Solar Photovoltaic Grid-Scale Plant Data and Levelized
Cost Individual Plant Annual Cost ($/MWh) Individual Plant Energy Production
(Mwh) Individual Plant Revenue Requirement/PPA Annual Cost ($000) Individual
Plant Revenue Requirement/PPA Annual Cost including Production Tax Credits
(95000) Each of these schedules contains competitively/highly confidential PPA
data as indicated. effective Dale XX/XX/XXX Page 6 of 6



--------------------------------------------------------------------------------



 
[settlementagreementsched018.jpg]
so 4- - o 3c O G)ut g 8" Q. 1 - N 5 * 2 ° o8.- u: 2 °m Q. O Z' . c g>I 3 0 > 9
z0a Eoo g 8 38 3 E 9 i 8 9 E m E E 3 U) C o (0Q L O. 7 8co= su zz .9 E _> s 3 E
'§ >go 8 m 3.cm 3 _o A QE o 8a> c .Q .8 z 5 <3 3 .Q og o a 28m 3 o .8 < g E.9 2
5 8LU 8> E 43- C Oq)U) m E3 E .= 23u0.co (D .C g E 8 8O E9 3 g o UP 3Q`a _N c: v
n - N <> v Mn n< '><r~r>-nnvnn .-nmv\n Hz .8 Q D. § > .§ gm .9 3 8o -3 E" 888829
8555; §°2 a §3<§3§ 018948 3<9o§8 Le; *EE 8 Q



--------------------------------------------------------------------------------



 
[settlementagreementsched019.jpg]
l on (5 D. I - §% 822 3 8 cu D. 3 _> '65Q. o .3 co E "5 a> N 82 a> C o O 8 . .C
m \- m a> as >- * . > cm v- S r I E 3 (_) (D o O 17, 1 : m G) >-o G) .N G) w m m
*. m ll l l z I I g E 8c 3:2cu S o E 4 - o s o 3.GJ .Q E SO cm 6 O : 3 (D 3 o CL
.<T» eac5:co o z~. :ca E a> > 18 U 8c m o m .E TO> 3 a> E go 4: m c'/3 £3 (0 m D
c Q € N cy : 4 - < U) o>o 4 -o . c n\-m mG) >- a u. n: z~ w> 8 8Eva E o o II E
cm N 23oG).co U) 4-O G)a D. -



--------------------------------------------------------------------------------



 
[settlementagreementsched020.jpg]
3N .: : e.:0 1 - 1 -oN as <u.l> >- m B. z.c .9 E Le =*'§8 0 9 8c §'eoo I ; 8 o .
§ w - g O E ° 8 m a N c u an c 92 4 omQ. Ix 9 aE o o g 0 : g t 8 " E 3 83 on.
sfv 6co E N . . c zv> E 2 Ia> :...ea Eo o ll < 2 3 8 . c u Ia .c ;E E U oea .5
m>O _I 44u.o o *D.



--------------------------------------------------------------------------------



 
[settlementagreementsched021.jpg]
1l \ l l 9 l l l 1 -N . X x -DO ¢¢*>8.- go,m O. l l E co 8 s-g o 2 Ic mo fu o O.
z.c .9 I \ z 3 i E o O lb v oN .c : o g 8 L.:s 1-oN 3 > > m E..cea E u: o u Z
.cm I zw> 9: f0a E o o ll c -2 § ET 8 1 m g .28E t oz . . . <'>.'su -80. 3 1 8
mel a _ c o O f N: C ( 4 2 5 uo . : ocm uocm cm.u 9w .1 8N m-c:oo .Q a ... o ca
oL Q .



--------------------------------------------------------------------------------



 
[settlementagreementsched022.jpg]
3 0Gs 81 1 -.=" s§°o f o £ 4 8;89 D . 9 8 . : 8| . :or 1-Q-oN a g 1 z~ . c .9
Ez~ 8 8 o 8 8 c § 'E o O z .c UI I z : m > g4w a E o o ll 8 o o 0 9\.r 'Qo E : §
<>D. : a . 8 2Eo 8 o 2 J 8M go 3 c 3 8 2 no c 8 _w D.< . .iv 3 jg 8U E Ki 2 § .
co cm om o o owN an> w_| ea..m as ¢ c : o uin Q OFo .m oL o. l



--------------------------------------------------------------------------------



 
[settlementagreementsched023.jpg]
4 3 0 E '6g 0 Eo G. > E .9 Ez~ .ga9 x Eoo l \ 8 8 5 8 E 9 333c 8 l l l l l =: o
u .z~ . :m I\> 3> PLaeaa E o o II aoo Q, 8o 2o is|- c 8 E 0oo um Ew>o.I
muLum.c:oum o .3 o : 28 a 8g o 8E 2 8 &8 >Q c3 G.) D. E g so 8 3.: m < no o:c g
8 E 20. uoea o. Q. N3 jg 8 U E 23U <6 an.cu in 1 1 -*n go mg..- 2 8 i '



--------------------------------------------------------------------------------



 
[settlementagreementsched024.jpg]
Appendix H Page 16 of 21 Q ops RATE RIDER EPR-6PARTIAL REQUIREMENTS SERVICE FOR
ON-SITE RENEWABLE DISTRIBUTED GENERATION NET METERING AVAILABILITY This rate
rider is available to qualifying residential and non-residential partial
requirements Customers with an on-site renewable distributed generation system.
Residential Customers with an interconnected on-site solar photovoltaic system
are not eligible for this rate rider. DESCRIPTION This rate rider describes how
the Company will bill a Customer who par ticipates in the Company's net metering
program and exports energy through the Company's distribution grid. Export
energy occurs when the Customer's generation is greater than their electrical
load in any instant and this excess energy flows back to the Company's grid.
Under this rider, export energy (kph) will be netted against kph supplied by the
Company during the billing month, or banked and netted on a subsequent bill if
necessary. If a Customer is served under a time-of-use rate, the export energy
will be netted according to the on-peak and off-peak periods. On-peak export
energy will be netted against on-peak energy from the Company and off-peak
export energy will be netted against off-peak energy, for all unbundled
components of the rate that have time-of-use charges. PURCHASE RATES After the
December bill, any export energy that has not already been netted on a bill will
be acquired by the Company in exchange for a monetary bill credit based on the
following purchase rate: $0.02895 per kph The purchase rate is based on the
Company's near-term avoided costs and is revised from time to time. BILLING
DETAILS 1. All terms and charges in the customer's rate schedule continue to
apply to electric service provided under this rider. 2. If the Customer
terminates electric service, the Company will issue a check for any remaining
export energy at the purchase price. ARIZONA l'Ul3llC SliRVlCl5 COMPANY Phoenix
Arizona Filed by: Charles A. Miessner Title: Manager Pricingand Regulation
Original Effective Date: Idly 7 2(X)9 A.C.C. No. xxxx Cancelling A.C.C. N0.5866
Rate Rider FPR-6 Revision No. 3 Effec t ive: xxxx Page I of 3 l i l



--------------------------------------------------------------------------------



 
[settlementagreementsched025.jpg]
Appendix H Page 17 of 21 Gaps RATE RIDER EPR-6 PARTIAL REQUIREMENTS SERVICE FOR
ON-SITE RENEWABLE DISTRIBUTED GENERATION NET METERING GENERATOR REQUIREMENTS
Distributed generators must meet all of the following qualifications: 1. The
generator must be interconnected to the Company's distribution grid; 2. The
generator must be on-site, installed behind the billing meter, and must serve
the Customer's load; l l 3. For qualifying residential facilities, the nameplate
capacity cannot be larger than the following electrical service limits: a. For
200 Amp service, a maximum of 15 kW-dc. b. For 400 Amp service, a maximum of 30
kW-dc. c. For 600 Amp service, a maximum of 45 kW-dc. d. For 800 Amp service and
above, a maximum of 60 kW-dc; and II| 4. For all qualifying residential and
non-residential facilities over 10 kW-dc, the facility's nameplate capacity
cannot be larger than 150% of the customer's maximum one-hour peak demand
measured in AC over the prior twelve (12) months. (For example, if the
customer's peak is 8kW~ac, the maximum system size that could be installed would
be 12kW-dc). SERVICE DETAILS I . All terms and charges in the Customer's retail
rate schedule continue to apply. 2. The Customer must have an Advanced Metering
Infrastructure (AMI) meter, or equivalent, installed to measure the production
from their solar generation system as well as an AMI meter for electrical
service. 3. The Company provides service under this rider in accordance with its
Interconnection Requirements Manual. Service terms and conditions may be
included in a customer interconnection agreement. 4. A Net Metering Facility is
an on-site distributed generation system that: a. Provides part of the
Customer's energy requirements at the site where the system is installed; b.
Uses renewable resources, as defined by the Arizona Corporation Commission,
including a fuel cell with the chemical reaction derived from renewable
resources ARIZONA PUBLIC SERVICIQ COMPANY Phoenix Arizona Filed by: Charles
A.Micssner Title: Manager Pricingand Regulation Original Effective Date: July 7,
2009 A.C.C. No. xxxx Cancelling A.C.C. N0.5866 Rate Rider EPR6 Revision No.3
Effective: xxxx Page 2 ola



--------------------------------------------------------------------------------



 
[settlementagreementsched026.jpg]
Appendix H Page 18 of 21 Q ops RATE RIDER EPR-6 PARTIAL REQUIREMENTS SERVICE FOR
ON-SITE RENEWABLE DISTRIBUTED GENERATION NET METERING or a combined heat and
power (CHP) facility as defined by A.A.C. R14-2-2302, to generate energy; and c
. Is interconnected to and can operate in parallel and in phase with the
Company's existing distribution system. 5. Partial Requirements Service is
electric service provided to a Customer that has an on-site distributed
generation system interconnected to the Company's distribution grid that is
configured so that the energy generated first supplies its own electric
requirements, and any excess generation (over and above its own requirements at
any point in time) is then exported to the Company. The Company supplies the
Customer's supplemental electric requirements (those not met by their own
generation facilities). ARIZONA PUBLIC al=l<vlcuCOMPANY Phoenix, Arizona Filed
by: Charles A. Miessner Title: Manager Pricing and Regulation Original Effective
Date: July 7 2009 A.C.C. No. xxxx Cancelling A.C.C. No.5866 Rate Rider EPR-6
Revision No.3 Effective: XXXX Page 3 of 3



--------------------------------------------------------------------------------



 
[settlementagreementsched027.jpg]
Appendix H Page 19 of 21 Q ops RATE RIDER LEGACY EPR-6PARTIAL REQUIREMENTS
SERVICE FOR ON-SITE RENEWABLE DISTRIBUTED GENERATION NET METERING AVAILABILITY
This rate rider is available to Customers that qualify for the residential solar
grand fathering program. It may be used in conjunction with the residential
Legacy rate schedules for distributed generation systems. This rate rider is
frozen effective Idly 1, 2017. This means a residential Customer that is already
taking service under this rate rider by that date may continue service under the
terms of the grand fathering program. Other residential Customers must meet the
qualification requirements of the grandfathering program to take service under
this schedule. Ir solar lear te o e ate c Der. e A residential Customer may
remain on this rate rider for up to 20 years from the da generator was
interconnected to the Company's distribution grid. After that time, residential
Customer will not be eligible for a grandfathered solar Legacy Instead, the
residential Customer will be served under an applicable l . and Rate Rider RCP,
or a subsequent replacement rider. DESCRIPTION I I I W s » . . ; e ee e s ex e s
en This rate rider describes how the Company wt Company's net metering program.
A a quit serves some of their electrical red an r services. Export energy occurs
st load in any instant and fl sto o participates in the storer has on-site
generation that the Company for additional electrical e s generation is greater
than their electrical s back to the Company's grid. .: : \ 5. Under this ii
during I r, po energy ) will be netted against kph supplied by the Company g on
or need and netted on a subsequent bill if necessary. 8 If a C r is served under
a time-of-use rate, the export energy will be netted according to the on- d
off-peak periods, i.e. on-peak export energy will be netted against on-peak
energy the Company and vice-versa, for all unbundled components of the rate that
have time-of-use charges. PURCHASE RATES After the December billing cycle, any
export energy that has not already been netted on a bill will be acquired by the
Company in exchange for a monetary bill credit based on the following purchase
rate: $0.02895 per kph The purchase rate is based on the Company's near-term
avoided costs and is revised from time to time. ARIZONA PUBLIC SERVICE COMPANY
Phoenix Arizona Filedby: Charles A. Micssncr Title: Manager Pricing and
Regulation A.C.C. No. xxxx Rate Rider EPR-6 Legacy Frozen Original Effective:
xxxx Page l ot3



--------------------------------------------------------------------------------



 
[settlementagreementsched028.jpg]
l I i Appendix H Page 20 of 21 Q opsi I I I l I I RATE RIDER LEGACY EPR-6
PARTIAL REQUIREMENTS SERVICE FOR ON-SITE RENEWABLE DISTRIBUTED GENERATION NET
METERING I I II BILLING DETAILS I 1. All terms and charges in the Customer's
rate schedule, other than those specifically included here, continue to apply to
electric service provided under this rider. 2. If the Customer terminates
electric service, the Company will issue a check for the remaining export energy
at the purchase price. RESIDENTIAL GRANDFATHERING PROGRAM . s are as The terms
and conditions for the solar grand fathering program for residential Cust
follows: • 9 0 | a n grid ice under the 1. Existing solar customers with systems
interconnected to the C prior to Idly 1, 2017 and otherwise qualify for this
rate rider grand fathering program. e l f ante o ap Ii (iii in in Ir urisdi f
onto the Company by n fully executed sales or lease ; a rooftop solar system and
obtain tty action within 180 days of their is u icy for this rate rider may take
service under in connection is delayed by a third party or APS the Customer's
installer, the Customer will have 270 our ' 3 9 sto ret Ir intercom 2. Customers
who (i) submit a complete app Idly l, 2017; (ii) include in their intercom
contract for their rooftop solar sys approval by the appropriate A
interconnection application, nd the grandfatherin If through no fa days to c p
section. • ; u f c • • I 3. a Er rid will be 20 years from the customer's
initial interconnection date Les to the site where the system is located. 4. Ove
e term of the grand fathering period, a Customer may not increase the capacity
of their grandfathered solar generation unit by more than a total of 10% or 1
kw, whichever is greater. 5. 6. Customers may not move their solar generation
unit to another site. The grand fathering may be transferred to a new customer
purchasing the home. 7. The Customer may remain on their current Legacy rate
schedule but may not move between alternate grandfathered Legacy rate schedules.
8. The Customer will be subject to changes in annual adjustor rates including
the rate structure and level. ARI/ONA PUBLIC SERVICF COMPANY Phoenix Arizona
Filed by: Charles A. Miessner Title: Manager Pricing and Regulation A.C.C. No.
xxxx Rate Rider FPR-6 Legacy Frozen Original Effective: xxxx Page2of 3



--------------------------------------------------------------------------------



 
[settlementagreementsched029.jpg]
l l l Appendix H Page 21 of 21 l ll Q ops RATE RIDER LEGACY EPR-6 PARTIAL
REQUIREMENTS SERVICE FOR ON-SITE RENEWABLE DISTRIBUTED GENERATION NET METERING
9. Frozen Rate Rider Legacy LFCR-DG will continue to apply. \ W W l l l I A
Customer may leave the grand fathering program and be served under a non-Legacy
rate However, the Customer may not subsequently return to the grand fathering l
10. schedule. program at a later date. I SERVICE DETAILSn r I . All terms and
charges in the Customer's retail rate schedule continue to apply. 2. The
Customer must have an Advanced Metering Infrastructure (AMI) meter, or e
divalent, installed to measure the production from their solar generation system
as well an MI meter for electrical service. i 3. . I e c o ec . n Na u mer The
Company provides service under this rider in accordance Requirements Manual.
Service terms and conditions may interconnection or purchase agreement. tie s
that:4. A Net Metering Facility is an on-site district omer's e r events at the
site where the system isa. Provides part of the C installed; Iices, a defined by
the Arizona Corporation Commission, to . O I 8 1 9 sb. Uses re gen ate .Q : te
on Ted to and can operate in parallel and in phase with the Company's listing
attribution system. ARIZONA PUBLIC SERVICE COMPANY Phoenix Arizona Filed by:
Charles A. Miexsner Title: Manager Pricing and Regulation A.C.C.No. xxxx Rate
Rider ll'R-6 Legacy Frozen Original Effective: xxxx Page 3 off



--------------------------------------------------------------------------------



 
 